~ ?, tc,Cf5-0         I
                                                                            RECEIVED IN
                                                                      COURT OF CRIMINAL APPEAL&

                                                                           AUG 0 4 2015
                             CAUSE !IJO.                               Al&llAccs&,Ote*
NICHOLAS G. HEINTZ
                                                          IN THE T.EXAS COURT
Vs.
                                                          OF CRDITNAL APPEALS
STATE OF 1'EXAS


                              E~~RGENCY    APPLICATION
                                                         This document contains some
                             FOR EXTRAORDINARY 1.-JRIT   pages ~hat are of poor quality
                                                         at the t1me of imaging.
                                OF F.ABEAS CORPUS


      COI~S   Nm-J, Nicholas G. Heintz, the Applicant in the above-captioned

cause, who, 1,d.thout assistance of. counsel, respectfully moves the Court of

Criminal Appeals, pursuant to Tex. Code of Crim. Proc., Chap. 11, Art. 11           .o5.,
to invoke original jurisdiction over this Emergency Application for'&-

traordinary   ~~it   of Habeas Corpus.

      Applicant initially filed his Habeas Application Hith the 7th Judicial

District Court, Cause No. 15-0959-A, on 6 Nay 2015~        Hmv-ever, to date (82

days hence), there has been no hearing (there ,,ras a hearlrlg set for 1 2 June

2015 and vacated that same date because the District Court T·ras of the opin-

ion it lacked jurisdiction to hear the claims raised in the Application).

~·    provided copies of initial Application and motions for hearing,           ~-rith

attached   ~hibits.

      A revievr of the initial Application 1Smith Connty 1dll reveal several cognizable claims.         Here in the instant

Application before this Honorable Court, Applicant seeks relief from the

two (2) most compelling claims:

          1)   Immediate release from the almost 300-day illegal restraint in

his liberty by Smith Connty Authorities for an ongoing,: .trial court sane-

tioned, prosecution of an l.Ulindicted criminal accusation that is statute

of limitations barred.

          2)   I:mmediate reversal of the Unconstitutional (presumption of in-

nocence violation) and nnlmvful (contraT~J to state statute) registration

of Applicant as a sex offender by Smith Connty Authorities, commencing

on   14   October 2014, in current effect, and set to remain in force through-

out the remainder of Applicant's life.

          Applicant is in poor health, no longer able to maintain employment

1-lhich generates sufficient income to support his family 1-Jith and pay

community supervision fees along 1dth bail bond installments.


          WHEREFORE, Applicant prays tl1is Court 1-Jill forthvr.Lth grant the

relief he seeks, the justice he is deserving of and entitled to.

                    ·-fA
          DATED this~day of July, 2015.




                                         2
Nicholas G. Heintz, Applicru1t
~Vi thout Assistance of Counsel
22544 Hickory Iene
IV.d.neola, Texas 75773
(903) 638-4383
                                         AFFIDAVIT

       I, Nicholas G. Heintz, being first duly s-vrorn, depose and state as
               11
follot·JS:          I have read the foregoing Emergency Application for Ex-traordi-
nary 1--.irit of Habeas Corpus and Si·rear that the allegations of fact contained
therein are true and correct, according to ll'lf belief 11 •

       DATED this)$/.;/.. dey of July, 2015.                   ) , /   d. ~ 7       /    · {)

                                                        --/j~~-l~fT

       SUBSCRIBED AND S"HORN TO before me        tlriS'~ day of        July, 201 5, by
Nicholas G. Heintz.




                                   CERTIFICATE OF   SEl~viCE


       On     thi~ day         of July, 2015, the undersigned caused to be mailed
vla the      u. s.    Postal Service a true and correct copy of the foregoing
Emergency Application for Ebctraordinary Uri t of Habeas Corpus Mr-. Ken
Paxton, Texas Attorney General, Office of Attorney General, Post Office
Box 12548, Austin, Texas           78711-2458~




                                             3
                                                                                               r r- FILED
                                                                                               ,__.,JfS ROGERS
                                                                                              DISTFiiCT CLERf'(

                                                                                             l015 JUl2 1 AM If: 36
                                               C.c')JSZ :\JO. 1 5-0959-A
                                                                                             SMITH COUNn; TEXAS
lliCI-IOL.43 G. ECSL·?rZ                                                                :m ~ 7 !;h   JTT!lTC; H .. L
                                                             -~-                                             DEPUTY
                                                             -;~
Vs.                                                                                     DISTRICT   COG~T     0?




Applica;.-,_ t in. the above-captioned cause, ;;i!1o filed his pre-t.rial A;::Yplica tion

For .8:-ctraord:Lll.a.r-.f       ~L"i t    of He>.beas Coruus 1-r:ith this Eonora.ble Com-t on



f:.'"'o!J tl1.e   1JJ1l   a1Ef\ll restr~int -in_ l1is li1)erty dL.le to tl1e cog:aizable iss·ues
                                                                      1
raised of limite:,.tions-b2.rred                   ~'rosecution     for the cha:q:;ed 2.ccusation of

failure to register as a sex offender i. 3d. 8.37, :~92 (Tex. Cr:Lm. App. 2006):

            Octr decision in ''::c p2.r'c.e ':le-i se succ-i :1ct.ly su:-n;!a.rizes our ce.se-lm-r
           on the types of cla·i "HS tl12.t are co&,r•-i zable L11 a                          }retrie>~

           ~r.cj~ t   of b.2.beas coJ... .?,~S.      See E:x: Dart,e >Jeise,            55   s.;J. 3d 517,
            619--20 (Tex. Cr. App. 2001 ) •
            the general          ~)r-c nci?le     that a claim is cogrd.zable LTJ. a                 pretria~
        1-Jri t of habeas corpus if, resolved in the defendant 1 s favor,
        it would d.eprive the trial court of the pmrer to proceed and
        result in the appllant's immediate release.                 See Weise,    55
        s.w. -}d at 619. 11

                                     HEA.RllfG SET AND VAC.A'l'ED

        A hear:L.'"lg on the .Application was set for 1 2 June 201 5.             See •



          .on   t...~e   appointed date and time, Mr'. Hemtz Has present ;n the

 courtroom, prepa_l'8d to proceed.               The Court, ho-wever, vacated the

 hear:L'"l.g.     Because it felt .f'ur"'-Lts of appeals have no origillal habeas corpus

jurisdiction ill cri.11ri.nal matters; their jurisdiction is appellate only 11 •

See also Elc parte Hawkins, B85 S.',f. 2d 586, 588 (Tex. App.--El Paso 1994,

no pet.):

         ••• this Cou...--t does not have original habeas corpus jurisdiction
         LTl criminal la-vJ matters.           See Elc parte I.Btds, 663 S.~l. 2d 153,




                                                    2
      154 (Tex. App.--.Amarillo 1983, orig. proceeding).                        That
      jurisdiction rests :instead vlith the Court of Criminal Appeals,
      the District Courts (emphasis added), the County Cou...-r>ts, or
      a.""l.y judge of said Courts• ·Tex. eode             er:tm. Proc. · Arm• art. 11.05
      (Vernon 1977); see Tex. Const. art.               v,       Sees.   5, 8, 16;     Tex.
      Gov 1 t Code Ann. Sees. 25.0003, 26.047 (Vernon 1988).

                                 COG!fiZ..l\.BIE CLAHS

       The registration requirement for the "reportable conv-iction 11 from

uta.l-1 that the State is rel;ying upon :in its 1 prosecution of 11r'. Hein.tz for

havi_ng failed to register expired on 23 :November 2009.                       See.     E:x..l'libit   11   1"111

of Application; ae:.;:I1iration of prison sentence for his 1983 conviction court

case #831916801 on 11/23/1999 with a ten year registration requirement to

11 I 23/2009 11 (emphasis added) •
       Utah Code A.nn. 77-27-21      .5,   11   All persons ha-ving a duty to register

shall, register for the du.ration of sentence and for ten years after

termination of sentence ••• 11 (emphasis added).                    1'The   duty to register for

an extrajurisdictional registrant exoires on the date the person 1 s du.ty

to register   ~orould   expire rmder the la1•TS of the other state ••• n                      Tex. Code

of C~-m. Proc., Art. 62.052 (b). (emphasis added).

       State 1 s 11prosecution is barred b-.f the statute of limitations 11 •

Ex. parte Smith, at 890.       Furthermore,         11 ••• i f   a liberty ii1terest is
created b-.f a statute, due process concerning that liberty :interest

requires notice and a meaningful opportunity to be heard.
La~nance v. Erickson, 522                   u.s.   262, 266, 118 S. ct. 753, 139 L. Ed. 2d
695 (1998); Ex parte Geiken, 28 S.'tl. 3d SS3, 560 (Tex. Cr:i_m. App. 2000).

Ex oa.....-rte Werne, 118 s.~-l. )d 833,            836 n. 1 (Tex. App.-:-TeJCa.rkana 2003, no
pet.).

         n One accused of a crime is entitled                    to have h..is guilt or :L"'lllocence

determined solely (emphasis added) on the basis of the evidence introduced

at triaJ..            11 Taylor v. Kentucky, 436 U.S. 478, 98          s.   Ct. 1930, 56 L. Ed

2d 468, 1 97 8.                For SrrrLth County Sheriff 1 s Office to register ¥r. Heintz

as a sex offender in Texas i'd thout indictment, 1-Jithout trial and ,,r.i thout

a conviction is a flagra..11.t \1-j_olation of th..is fundaznental Constitutional

Right.


                                           :t-fALIC IOU3 PROSECD""TION

         Not;ri thsta..11.diTl_g the state 1 s svrorn duty to rrsee t..hat justice is done 11 ,

Tex. Code Grim. Proc. Art. 2.01, it (t.."le State) has !-;norringly allowed ~11:'.

Heintz to             lc:mguis...~,   lLl'llai-rfully restra:lned in his liberty, for 291 days,

vli thout indictment; kno-vring that any prosecution of lt'!r. He:L"1tz is barred

by the statute of lim:i.tations.


                                              CO~~RrTSD   OFFENSE

         Ironically, the "reportable conviction" from the State of utah is

for an     11   offense 11 that did not actually occur.                  It is solely a proctu.ct of

vengeful contrivance.                    See. su.pporting docThuentation, attached hereto as

EK.hibit        11   B11 •




                                                          4
       ','                                ~ ~ .·                ·
                                                                     · d e l ivere d a t rue
                          of July, 2u1;,, 1jhe u.YJ.dersJ.gne d ·nand.-
and correct copy of the foregoing Henewed 1-'btion For Hea.ri.....•.1g to i'lr'. D. rhtt
B:Ln..gham, Smith- Connty District Attorney, 1 00 North Broadway Ave., 4t..h Floor,
Smith Cou11ty Courthouse, '1.'-Jler, Texas 75702.




                                                     5.
                                   CAUSE NO. 15-0959-A

STATE OF TEXAS                                 §                   IN THE 7TH JUDICIAL
                                               §
vs.                                            §                   DISTRICT COURT 0~
                                               §
NICHOLAS G. HEITZ                              §                   sM'ffifcotiNTY,-TEXAS

                      ORDER SETTING HEARING
        IT IS ORDERED that the above-styled and numbered cases are SET for hearing on:

I     Application for Extraordinary Writ of Habeas Corpus in Heitz -

for Friday, June 12, 2015 at 11:15 o'clock a.m. in the 7th Judicial District Courtroom located on

the second floor of the Smith County Courthouse in Tyler, Texas.

        IT IS SO ORDERED.

        SIGNED this 12th day of May, 2




cc: State

      Nicholas Heitz
      22544 Hickory Lane
      Mineola, TX 75773
                                                                                       ~
                                                                                       \019
                                                                                       :3:
                                                                                       ~
                                                                                              •f'-5
                                                                                              :iJoo
                                                                                       -.C:   () .::!9

                                                                                       :1     ~~
                                                                                              I..
                                                                                              rm
                                                                                                    J-   - ---




                                                                             .:'
                                                                                       ~
                                                                                       w
                                                                                       0.
                                                                                              •
                                   I REED PAYNE PHD
                             · Licensed Clinical Psychologist
                                288 Comprehensive dinic
                                 Brigham Young University
                                  Provo,U~ 37~79



June 11, 1993


                                                           ·r--   r
Board of Pardons                                            [..::
                                                            ....
                                                                  .
448 East 6400 South
Suite 300
Murray, UT 84107

Dear Board of Pardons:

As you may know, l·was called on by the State some         time ago to do a psychological
evaluation of Nicholas Vaughn Banner in conjunction with a charge of escape from the
Richfield Jail where he was incarcerated as part of a prison sentence. · I had spent an
inorcJjnate amount of time with Mr. Banner and his case. later it was necessary for me to
travel. from California back to Utah from an academic sabbatical in order· to testify in Mr.
Banner's case. Subsequently he was found not guilty of the jail escape, in part, due to Post-
traumatic Stress Disorder as a consequence of severe beatings in prison on two different
occasions resulting in surgery and severe injury~ Other incidents of harassment have
aggravated and prolonged Mr. Banner's recovery. I understand that Mr. Banner made on
appearance before the Board on December 30, 1992 where the Board determined to grant
a release on December 14, 1993 with the stipulation that he, Mr. Banner, enter and
complete the sex offenders program at the Bonneville half-way house. This, however,
presented a problem which I would like to address in a helpful way if possible.

From the outset of his 9* year incarceration he has steadfastly professed his innocence of
the offense charged and convicted. Under these circumstances, the half-way house director
has recently acknowledged that Mr. Banner will not be accepted into the sex offender
program and wanted to refer the matter back to the Board for a hearing. It has also been
suggested by his caseworker that a Special Attention Request be submitted to the Board
asking that the halfway house sex offender program requirement be dropped from the
conditions of parole. Mr. Banner concurs with this later approach~ This letter constiMes
an endorsement of the suggestion that such a requirement be deleted from conditions ·of
release and parole.

The basis for this endorsement might inducle ~y points but I will highlight the onE!§ most
relevant. There is grave doubt in my mind that Mr. Banner is a pedophile. I have gone
over his records carefully and in concert with his own testimony, with testing, and with all
information available it is extremely doubtful that this man is a pedophile. Another point
                              ~                                       -·
""that    is WOI1hy of consideration is his professed innocence.. Whil::: know   that this is not an
    adequate or even meaningful reason in most cases to apply with any consideration, I urge
    the Board- to c:onSider the possible miscarriage of justice. There is an exceptionally good
    possibility that his case indudes a female friend who felt she ~ spumec,llly Mr. Banner
    and provided a fabrication of the charges. Subseque11t evidence from out$ide the prison as
    well as extensive detail of his accounts cast more than a reasonable- doubt on the -ch~e
    under which he is currently incarcerated. More than_tflat this.examinerisamvina!dthat-
    Mr.. -Banner -not only states -hiS- -innOceilCe-l:i-.:li is firmly convinced of his innoa!nCe.
    Therefore, the only way for him to maintain any integrity is to go with the truth. Otherwise
    he would have to violate his own sense of right and wrong tO conform to the request of the
    Board. let me hasten to acknowledge that in almost all cases we are dealing with denial
    when such protests are registered, but in this .case I strongly urge the Board to consider the
    possibility of an exception. In any event, it would be both unwise and unprofitable for Mr.
    Banner to be forced into a treatment prOgram where both he and others would deem the
    process inappropriate..

    It would also seem that his period of incarceration for almost 10 years is an exceptionally
    long period of time and unusual. This coupled with the severe beatings and harassment and
    isolation in Mr. Banner's caseseems to be very unfair and excessive as far as punishment
    is concerned.

    Finally, I would like to state that Mr. Banner does not strike me as being of danger to
    himself or others. There is evidence of psychological stability and strength of character such
    that a reasonably favorable prediction might be made regarding his parole. The one
    negative factor is, of course, his long period of incarceration. In my investigatiori of Mr.
    Banner's history, psychological functioning, problems and progress over time I have found
    his reporting, his copious note takin& details provided and information to be extremely ·
    accurate. He ~ to have a high regard for the truth in spite of obvious disagreement by
    others who have been d~ermined to work against his interests. Mr. Banner has exCEllent
    potential. My concern is that he underestimates himself. Considering the length of time he
    has been away from society it might be helpful to move him rather quickly into a halfway
    house situation so that any adjustment problems might be ameliorated within a structured
    situation and Mr. Banner can be given the benefit of the correctional system in integtating
    himself back into the community.

    If I can be of any further help in this case please feel free to contact me. My address and
    phone number are on the letterhead.




    m~"' ~"''!
    I. Reed Payne, Ph.D.
                                       fb    h
    Clinical Psychologist

    cc:     Sylvia Colton, Attorney at law
            Nicholas V. Banner, #17049
..-
                                        AFFiDAVIT OF NEAL K. OSTLER


          STATE OF UTAH                  }
                                         )ss.
          COUNTY OF SALT I.AXE )

                       COKES NOW             Neal. K.     ostl.er upon his oath deposes and


                       1.       Tbat     duri.nq     the                 months   of   1988,   :t _ was

          employed by the utah state Department of Corrections_ as a substance

          abuse -counsel.or, assigned            ~   the Uinta Facility at the Utah state
          Prison in Draper w-...re I             met and beca.1lle        acqu.aint.ed with inmate
          Nicho~as-   v.    Banner and his case.

                       2.       At first :t believed Mr. Nicholas Banner to be just
          another wJdninq, innocent profess:inq, mal.adjusted inmate.                       However,
          as the weeks progressed and .:t l.earned more about the events and_
                                                                                     -
          circumstances sw:xoandi nq tbe al.l.eqed offense                    ~qainst    Hr. Banner,

          :t began to perceive him otherwise.

                       3.        Upon discovery of the names of the parties involved

          i.n the al.l.eqed incident, the shock of                    r~tiol!     aetna lly took my

          breath away and           I    needed      to        sit   down -in order to    retain my

          composure.        I   was total.l.y convinced of Hr. Banner's innocence ..
                       4.        That prior to my empl.ojment with the prison I was

          ·a sa.J.t Lake county Sheriff • s oeputy fo~ over 15 years.                    Whil.e I was
      ~   a Sal.t Lake- County Sheriff Deputy I witnessed a ful.l. compl.ement of
          unethical. and u,nl.awfu.L behavior on the part of a number of •old
             -.
           school." . pol.:ice     officers .. -          :t    witnessed -fabricated      evidence r

          col.l.usion of testimony, and both initiated and unnecessary physical.-

           eonfrontation (abuse) •
                     s.       J:t was with this knowledge tbat the                                 case    against Mr.
        Banner became an apparent case of ccmspirac::y and duplicity on the
       -part of the al.leqed victi.ll.'s grandfather; Ron cranfill, a raDkinq

       - Sheriff's   ~ficer,         with wbaJa x· had          IIIlDlEmOUS         experience.
                     -6.      :I mysel.f bad a persona1 conflict with this ~ over
' .
,..~


                                                 - ----- ----- -· ----- - - - --- - ----- --- --   - --   --   -- -   -· ---
        a mutual :friendship that had            developed~ his                                    adul.t daUCJhter,
        susan Cranfill,            (Mr. Banner's qirl.friend,                    and the complainant in
        h.is criminal. prosecution) and mysel.f.                         SUbsequent to Hs. Crailfil.1

        father • s warniDq - that :I stay· away from Jfs. c:ranfill, :I UDderwant
        2    years   of continual. battering and harassment from Lieutemmt
        Cranfill, who wa.S then my Division CO'Bimander.                                     xr.      Cranfill made
        a    personal. vendetta out of               t.rying'          to get me                   fired        from the
        Sher~•s      Office, wbicb. di.d not cease until. xr. c:ranfil.l. ul.tilllate1y
        retired in frustration.-

                       OWinq to my l.cmqstandj.nq empl.oyment- record as a
                      7.
                                                        -          .                                              ~ ~



        respectable law enforcement officer, I manaqed to emerqe froJa Lt.
        cranfUl' s spiteflU attempts to sallotage                           my career, without havinq
        received even a            sinqle day's suspension..                         Whereas,              the average
        citizen such_ as lf:r. Banner_, who happened to incur the wrath of Lt.-
        Cranfill, over havinq jilted his dauq4ter SUsan, coul.d expect to
       ~be   set up on     cont:ri~ criminal              charqes as a resul.t.
                      8.       Moreover,      xr. BAnner coUl.d- expect                            to receive ~

        treatment within the penal. system from--fel.low officers of the •qooci
        ole boy" fraternity, of which Mr. Cranfill vas a l.eadinq member.
                      9.       I    conclude that Mr. Banner is innocent based on a

        personal      ltnPW:l~~          of    mr.      Cranf.il.l.'s              vindictive,                  ruthless,
       :_ unrel.entinq     'JIIa.DDer.   I   base this on a review of the rematter   which   contains   nothing   more   than     a      UDSUhstanti.ated

a11eqation.
           10.   This inmate's claims of wrongfu1 conviction, and his

belief that the    assau1ts he has    been   a   victim of durinq his
incarceration and that the ongoinq threats against him may be
attributed to Kr. cranfill and his inf1uence, shou1d be afforded
pro)?able credence.
           DATED this   pl2PDday of December, 1991 •.




     SUBSCRIBED AND SWOBN to before me this      P4          day of December,



                              ·.~,~m.-e~
                                  otary Public        __ ·
                                 Residing- At    S~S9        Z/0/1   G;..   ~;~..,,I t/i
                              CAUSE NO. 15-09)9-A

EICHOL.I\.S G. HEINTZ                                           IN 'L>-IE 7'E..f JUDICIAL
                                         *
                                                                DISTP..ICT COURT OF
                                         *
STATE OF 'YZL.4S
                                         *                      Si•ITTH COUlTFi, TEXAS

                                OHDER TO DISJ.ITSS

       On this _____c~~ of_.__________ , 2015,    ca~e      to be he2xd    Applica~t 1 s

Application for Ex:traorcli.nar.f 'drit of Habeas Corpus to Disr:ri..ss the Crim:Ln.2.l

Accusation charged against him; to restore his Liberty, l.TP..restrained, and

it appears to the Court said relief should be G?..AWl'ED.

       IT IS 'EI-J:E.REFOP.E OPDBRED that the charge of Fail to Comply i·r.i. th Sex

Offender Registration    T~?e/AD~ually   be dismissed,         w~th prejun~ce.

       IT IS 'E.'-W..EFOP.E ORDERED that the Appliccu1.t, :Nicholas G. Heintz, is

not required to register as a sex offender        i..~    Texas.




                                                         HONOR:LBIE r:ER.R:i 1. P:t.J3SELL
                                                         Judge Presid:i.rl..g
                                CAUSE NO. 15-0959-A

NICHOlAS G. HEINTZ                                              IN TBE 7TH JUDICIAL
                                            *
                                            *-~
Vs.                                                             DISTRICT COURT OF
                                            *
STATE OF TEKAS                              *                   SI>f[TH COUNTY, TE:US
                                            *
                               ORDER SETTING HEA....'illlG

  IT IS ORDERED that the above-styled and            n~mbered   case is SET for hearing

on: Application for Ektraordinar;r        ~m t    of Habeas Corpus in F.e:L"'ltz

for _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ in the 7th Judicial

District Courtroom locat,ed on the second floor of the Srnith Cm:mty Court-

house in    ~ler,   T~     /Jou/dytJU / ' /u-~L K-~ ~-A( ~L C!our-/
~~b V?d5ed ~""(Je-~'7 /-?p ;j"",-~   {!_l!_r   f;
                                        ~

               rfJ~47q
                                               fAfECE~VED ~N
                                             \COURT OF CRIMINAL APPEALS
                                                   AUG 04 2015

                                               Ab®iAcosta. Clerk
                                       CAUSE NO. 15-0959-A
                                                                                Z0/5 JUN 15    IU
                                                                                               ltfl   9: 27
NICHOLAS G. EBINTZ,                                 -X-             . 'rf:m:.
                                                                    IN  SAAm..J   ''Gt~"",.­
                                                                              7tli-' ............. '¥,~
Applicant,                                         *                 BY
                                                   *                DISTRI~
Vs.                                                *                SMITH COlJNTY, TEX.AS
                                                   *
STATE OF Tz:L>lS,                                  *
Respondent.
                                                   *
                                                   *
                                        ~.DTION   FOR HEARING


       COf.:iES J:JOW,. Nicholas G. Heintz (hereinafter           11Nr.        He;ntz 11 ) , the

Applicant     i..~   the above-captioned cause, who respectfully moves the Col.U"t

to schedule a        heariP~      on the application.      PUrsuant to Texas Code of

Crim:LYlal   ~"'cedu...-v.e,    Title 1 , Chapter 11 , Art. 11 • 11 ,     11   The time so

appointed s:b-all be the earliest day ;;.hlch the judge can devote to hearing

the ca:use of the applicant.            n

       Art. 11.05.             BY WHOM "WPJ:T FAY BE GRANTED.

             The Court of Criminal Appeals, the lli strict Courts
             ( empha~s added), the County Courts, or              any     Judge
             of said Courts, have power to issue the vl!'it of
             habeas corpus; and it is their duty,· upon proper
             motion, to grant the vl!'i t under the rules prescribed
             by law.


       A significant number of pretrial writ of habeas corpus applications,

addressing various grounds, are filed w"ith and heard by trial courts.
       For exa.mple.     See.        attached Opinions in Edlvard Jerome Green,

Appellant v. The State of' Texas, Court of Appeals of Texas, Fort \forth,

No. 2-98-553-CR, decided: July 22, 1999; and Ex: parve Cory Howard,Court

of Appeals of Texas, San Antonio, No. 04-0S-00157-CR, decided:

November 23, 2005.

       In Hm·rard the Appellate Court articulated that                  11
                                                                             A v-n::it of' habeas

corpus is an extraordinary 1-r.rit.          E:.c parve 1-i:lise, 55 s.~-1. 3d 616, 619

(Tex. Grim. App. 2001 ).         1
                                     Neither a trial court nor an appellate court

should entertain an application f'or writ of' habeas corpus -vmen there :is

an adequate remedy "aId. Further, an applicant nmst be illegally

restrained to be entitled to habeas corpus relief. 11

       ?..e.ferriD..g back to Title 1, Chapter 11 of the Texas Code of' Criminal

Procedure, under Art. 11 .65 (c)            11   for the purposes of tb..is chapter, an

applicant released on bond under t:b; s article remains restrained in his

liberty. 11

       f!.T. Heintz is   11   illegally restrained       n   in that:         1) the unindicted

Smith County charge (Ex. A of Application) lodged against him (.failure to

comply with sex o.ffender registration) is hinged upon a Utah conviction

l·ri.t..l-:1 a registration requirement >vi'...ich is statutorily expL.-ed (Utah Code

of Criminal Procedure, Sec. 77-27-21.5 (9) (a)); 2) D P S in Austin

determined :L.'1 November of 201 2 (upon }ir'. Hei.Tltz 1 s entry into the state)

that l•.T. Heintz -v-m.s not required to register in Texas because                     a:n::r and   all




                                                   2
previous registration reqirements fl.-ad expired; and, 3) his

Constitutionally protected Due Process entitlement to a preffiLmption

of innocence was egregiously violated by the Smith County Sheri_ff' s

Office -when, t1relve (12) days following his arrest for allegedly

having failed to register, on 2 October 2014; 't;·ri.thout an Indictrr.ent,

vri. thout a trial and without a conviction, said "law enforcement"

agency        11   directed 11 Nr. Heintz to register.

          A habeas corpus action is separate from the proceeding out of Uolhich
         11



it arises and its purpose is vastly different.                 Habeas corpus is by

definition an extraord:Lrtary writ in 'Which the restraint of one's liberty

is challenged as illegal.              See Tex. Code Cr:i.ln. Proc. AP..n. art. 11 .01

(Vernon 1977); Saucedo v. State, 795 S.~v. 2d 8,9 (Tex. At"':lp.-Houston 14 lli.st.

1990, no pet.) 11           Green, hereto attached.

         aAdditiona.lly, the purpose of a pretrial habeas corpus application

is not to facilitate trial, but to stop trial and seclU'e immediate

release from confinement. 11            Elc parte Shumake, 953 s.r;~. 2d 842, 846 n. 8

(Tex. App.-Austin 19~7, no pet.).

      In Nr.·. Heintz 1 s case the purpose of his pretrial habeas corpus

application is to stop the State from any further pursuit of its illegal

prosecution of Mr-. Heintz and seclU'e immediate release from restraint.

      ~.JHEREFOF.E,         Y!t". P...eintz respectf.'ully requests that a hearing in this

matter be set.
     DATED tb-i s _ _ day of June 201 S.



                                                      Applicant


Nicholas G. Heintz, Appl-icant
\ti.. thout Assistance of Connsel
22544 Ficko~ Lane
Mineola, Texas       75773
(903) 638-4383




I, Nicholas G. Heintz, bei..."lg first duly svrorn, depose a.11d state as folio-vis:
11
     I have read the foregoing :i'.btion For Hearing and       Siiear     that the allegations
                                                                                         11
of fact contained therein are true and correct, accordi.."lg to rrry belief.


DATED this.___ d.ay of Ju..-·1.e, · 2015




SUBSCRiffiD AND S"WORN TO bef."ore me this ___ day of June,               201 5,   by
Nicholas G. Heintz.


                                                      NOTAl.ifi' PUBLIC


                               C~TIFICA'l'E   OF 3:2:Ir'liCE

On this _ _ day of June,  2015, the nndersigned 11.a."'1d-delivered a true and
 copy of the foregoing l-'btion For Hearing to l'lr. D. :P.att B:L.'lgha.m, S:mith
  County District Attorney, 100 North Broamra:y Ave., 4th Floor, Smith
County Courthouse, ~Jler, Texas 75702




                                              4
· HOWARD v.l FindLaw                                                                                                                                                                    Page 1 of2


                                                                                                                                             Not a Legal Professional? Visit our ::onsurner site
                                                                                                                                                                                        Register jLog-fn




                                                                                                                                                      Search ;:-indLaw
  CASES & CODES         PRACTICE MANAGEMENT                      JOSS & CAR:OERS        LEG!l.L NEWS     SLOGS      SeRVICE PROVIDERS

                                      Forms            Law Tecnnciogy    Lawyer Marketing   Corporate Counsel   Law Students   JusticeMail    Newsletters




                                YOUR TRAFFIC REPORT IS LYING TO YOUR FIRM.
                                    Dl55 S.W.3d 617, 619 (Tex.Crim.App.2001).                        Academic
                                                                                                                                      Judicial Clerk
   "Neither a trial court nor an appellate court should entertain an application for writ of habeas corpus when                       Summer Associate
   there is an adequate remedy by appeal." Id. Further, an applicant must be illegally restrained to be entitled to                   lntem
                                                                                                                                      Law Librarian
   habeas corpus relief. I d. "If we conclude the grounds asserted in the petition for writ of habeas corpus are not
   cognizable, then we must affirm the trial court's denial of habeas corpus relief." Ex parte Schoolcraft, 107                      [Search Job~ Post a Job              1   View More Jots
   S.W.3d 674, 676 (Tex.App.-San Antonio 2003, no pet.).
                                                                                                                                                                                             View More

     Howard is charged with committing the offense of driving while intoxicated on September 8, 2003. The
   indictment alleges that Howard has been convicted of DWI on two previous occasions, January 19, 1989 and
   October 14, 1991. The effect of this allegation is to change the primary DWI offense from a misdemeanor to a
   third-degree felony., Howard filed a pretrial writ of habeas corpus, asserting that his previous DWI
   convictions cannot be used for enllancement purposes because the statutory language permitting such
   enllancement did not exist at the time of his previous convictions.. According to Howard, using his prior
   convictions to increase the punishment for his 2003 DWI offense would thus violate the ex post facto
   proscriptions of the United States and Texas Constitutions.

      Howard's complaint is plaialy an "as applied" challenge to the constitutionality of the enllancement statute
   in effect at the time of the primary DWI offense-Penal Code section 49.09(e). See Ex parte Woodall, 154
   S.W.3d 698, 700-01 (Tex.App.-El Paso 2004, pet. ref d) (recognizing argument alleging that a city ordinance is
   unconstitutional because it is an ex post facto law is "an 'as applied' challenge to the constitutionality of the .
   ordinance."). A pretrial writ of habeas corpus, however, may not be used to address an "as applied" challenge
   to a statute. Id. at 701. "As applied" challenges must be litigated in the trial court and adjudicated on direct
   appeal. Id. Because the issue raised in Howard's petition for writ of habeas corpus is not cognizable in a
   pretrial writ application, Howard's sole appellate issue is overruled.                                                            FindLaw's on Facebook!
                                                                                                                                     L1ke Fmdlaw now fer :IB1ly updates -Jr; top1cs
   The order of the trial court denying habeas corpus relief is affirmed.                                                            for Legal ?rofess1ona!s
                                                                                                                                     faceoaok ccm!fir:d!awlegalorof::sslon.s:ls

   FOOTNOTES                                                                                                                         Got Gadgets?
                                                                                                                                     Get ~he latest em legal   t=cn   ~n :=molaw'~

   1.   The offense of driving while intoxicated is generally a misdemeanor. Tex. Pen. Code Ann. § 49.04                             Teci1nCiogi.st blog.
   (Vernon 2003). The offense becomes a third-degree felony if the defendant has previously been convicted                           b!cgs.findlaw ::cmttechnologlst

   two times of any offense relating to the operating of a motor vehicle while intoxicated. Id. § 49.09(b)(2)                        Need a New Take on the Nine?
   (Vernon Supp.2004·200S).                                                                                                          Read FindLaw·s    Suor~me CoL:rt     3log :10W 1
                                                                                                                                     ologs.findlaw com,suoreme_::ourt

   .,      At the time of Howard's indictment for the primary DWI offense, a conviction could not be used for
   purposes of enllancement if(1) the conviction was a final conviction under Subsection (d);(2) the offense for




 http://caselaw.findlaw.com/tx-court-of-appea1s/1230589.html                                                                                                                            6/13/2015
HOWARD v. I FindLaw                                                                                                                                Page 2 of2


  which the person is being tried was committed more than 10 years after the latest of:(A) the date on which the
  judgment was entered for the previous conviction;(B) the date on which the person was discharged from any
  period of community supervision on which the person was placed for the previous conviction;(C) the date on
  which the person successfully completed any period of parole on which the person was released after serving a
  portion of the term to which the person was sentenced for the previous conviction; or(D) the date on which
  the person completed serving any term for which the person was confined or imprisoned for the previous
  conviction; and(3) the person has not been convicted of an offense under Section 49.04, 49.05, 49.06, 49.065,
  49.07, or 49.08 or any offense related to operating a motor vehicle while intoxicated within 10 years of the
  latest date under Subdivision (2).Tex. Pen.Code Ann. § 49.09(e) (Vernon 2003). By contrast, at the time of
  Howard's conviction for DWI on October 14, 1991, a conviction could not be used for purposes of enhancement
  if:(1) the conviction was a final conviction under the provisions of Subsections (g) and (h) of this article and
  was for an offense committed more than to years before the offense for which the person is being tried was
  committed; and(z) the person has not been convicted of an offense under Subdivision (2), Subsection (a),
  Section 19.05, Penal Code, or Article 67011-1, or Article 67otl-2, Revised Statutes, committed within 10 years
  immediately preceding the date on which the offense for which the person is being tried was committed.Act of
  June 16, 1983, 68th Leg., R.S., ch. 303, § 3, 1983 Tex. Gen. laws 1568, 1576, repealed by Act of June 19, 1993,
  73d Leg., R.S., ch. 900, § 1.15, 1993 Tex. Gen. laws 3586, 3704.

  Opinion by CATHERINE STONE, Justice.



      RESEARCH THE LAW                    Cases 3. Codes   J Opinion   Summaries! Sam pie Business Contr3cts I Resear.:h An Attorney or Law Firm

      MANAGE YOUR PRACTICE                Law T9chnolcgy I Law Practice Management .r Lavt Firm Marketing Ser'lices! C:Jrporare Counsel Center

      MANAGE YOUR CAREER                  Legal Career Job Search r Online CLEf Law Student Resources

      NEWS AND COMMENTARY                 Legal News Headlines i Law Commentar; t Featured Dccuments .' Newsletters f Blogs ! RSS Feeds

      GET LEGAL FORMS                     Legal F·xms for Your PractiCe

      ABOUT US                            Company History/ Media Relations/ Contact Us I ?nvacy I Advertising I Jobs

      FIND US ON
      :::.opyngnt :~ ?:01 5 F~nc:Law. 3
      Thomsen P=-w:ers =:t1sine55 .l.il
                                          11C
      ~gms   oeser1eo.




http://caselaw.findlaw.com/tx-court-of-appeals/1230589.html                                                                                        6/13/2015
                                                                                             GREEN v. STATE I Findlaw




                                                                                                                                                                    Search Findlaw

                                            Forms       Law Technology    Lawyer Marketing    Corporate Counsel        Law Students             JusticeMaJI      News~ers




                       PUBUC RECORDS • FREE SEARCH
                                                                                                                   .SEARCH.
                      ,_Fi_rs_t_N_a_m_e_ _ ____.ll Last Name                                                   d          .. ::...,;;


            Findlaw    Caselaw      Texas       TX Ct.l'pp.    GREEN v. STATE

          GREEN v. STATE
              Print                                                                               Font size:       A      A             Reset

                                                Court of Appeals ofTexas,Fort Worth.
                      Edward Jerome GREEN, Appellant, v. The STATE of Texas, State.

                                                               No. 2-98-553-cR..
                                                              Decided: July 22, 1999
         Panel 0: DAY, LIVlNGSfON, and DAUPHINOT, JJ. Chris Raesz, Denton, for Appellant. Bruce Isaacks,
         Crim. Dist Atty., Pamela J. Moore, Gracie Rodriquez, Chance Oliver, Asst Disl Allys., Denton County,
         Matthew Paul, State Pros. Atty., Austin, fur Appellee.
         OPINION
                                                                                                                                                    FindLaw Career Center
         Appellant raises two points alleging that the trial court erred in denying the relief sought in his pretrial
         application fur writ of habeas corpus. We dismiss furwantofjnrisdiction.                                                                   Attorney


                                                                                                                                                                                                I
                                                                                                                                                    Corporate Counsel
         background                                                                                                                                 Academic
                                                                                                                                                    Judicial Clerk
                                                                                                                                                    Summer Associate
         Appellant was charged with evading detention. He filed a pretrial application fur writ of habeas corpus
                                                                                                                                                    lntem
         alleging that the provision under which he was charged, penal code section 38.04. is unconstitotionallyvague.
                                                                                                                                                    Law Ubrarian
           tex. Penal Code Ann.§ 38.04 (Vernon 1994&Vemon Supp.1999).                   On September9, 1998, the trial court
         held a hearing and denied appellant relief. On November 2, 1998, appellant then entered into a plea-bargain                                iSean:h Jobsj Post a Job         View More Jobs
         agreement in which he pleaded nolo contendere in exchange fur 45 days' confinement.
                                                                                                                                                                                                View More

         Discussion

           There are two ways a defendant can challenge, in the trial court, the facial constitutionality of a statute.
         Appellant may file a pretrial motion asking the trial court to declare the statute unconstitutional.          See, e.g.,
         Williams v. State, 937 S. W.zd 479, 491 ffex.Crim.App.19'}6) (addressing on appeal the claim that the trial
         court erred in failing to grant the defendant's pretrial motion to declare death penalty scheme unconstitutional).
           When a defendant files a pretrial motion, any ruling on the motion is interlocutory, and is not subject to
         immediate appeal.       See Ex parteApolinarv. State, 820 S.W.2d 792. 794 (Tex.Crim.App.1991); McKown v.
         State, 915 S.W.2d 16o, 161 ffex.App.-Fort Worth 1996, no pet); see also Scottv. State, 158 Tex. Crim.                 69, 2S3
         S.W.2d275, 276 (1952) (interlocutory orders not appealable).

            The other procedure fur challenging the constitutional validity of a penal code provision before trial is "ia a
         pretrial application forwritofhabeas corpus. See, e.g., Ex parte Boetscher, 812 S.W.zd6o0, 6o1
         ffex.Crim.App.1991); Ex parte Meyer, 172 Tex. Crim. 403, 357 S.W.zd 754. 756 (1962). In fact, the very
         nature of the claim that appellant makes here-that a statute is unconstitutionally void fur vagueness-has been
         addressed on appeals from pretrial applications furwritofhabeas corpus. See Ex parte Anderson, 902S.W.zd
         695, 698 (Tex.App.-Austin 1995, pel refd); Ex parte Luster, 846 S.W.2d 928, 930 ffex.App.-FortWorth 1993,                                 Involved in a Car Accident?
                                                                                                                                                   You may be entitled to compensation! Click
         pel ref d); Ex parte Guerrero, 811 S.W.2d 726, 727 ffex.App.-Corpus Christi 1991, no pel). When a trial court
                                                                                                                                                   for more info:
        denies relief from a pretrial habeas corpus application, the applicant may take immediate appeal.               See Ex parte               Consumerlnjury .com
        McCullough, 966 S. W.zd529, 531 (Tex.Crim.App.1998); Waldiev. State, 923 S.W.2d 152,157 ffex.App.-
                                                                                                                                                   Injury Claim?
        Beaumont 19'}6, no pet}.
                                                                                                                                                   You may be entitEd to compensation! Ctick
                                                                                                                                                   for detais:
        In this case, appellant chose to challenge the validity of section 38.04 by filing a pretrial application fur writ of                      Consumerlnjury. cam
        habeas corpus, instead of a pretrial motion to declare section 38. 04 unconstitutional.          The trial court, after a
                                                                                                                                                   Have a Personal Injury Claim?
        hearing, denied the requested relief.          TherefOre, the trial court's denial was immediately appealable.        See                  Med Mal•.Car Accident, WOrkers Comp
         McCullough, 966S.W.2dat531; Waldie, 923 S.W.zdat157.                                                                                      claims handled_ Clck for more info:
                                                                                                                                                   Consumerlnlury .com
          Under the rules of appellate procedure, appeal must be pezfected within 30 days of the date the appealable
        order is entered. Seetex.R.App. P. 26.2(a)(1).1 There was no motion fur new trial, thus appellant's notice of
        appeal from the order denying him habeas relief was due on or before October 9, 1998. Appellant filed his
           notice of appeal on Nm-ember 4. 1998. TherefOre, appellant's notice of appeal is untimely and does not invoke
·----- -·--tliis coUrt'S appeiliirejuti.Saiction tegiifiling-the1riah:omt's-ordet-on thepretrial-applieation fer writ ofb.abeas----- _ --·---·---------·--------- _____                                     c:__ _
        corpus.    See Olivov. State, 918 S.W.2d519, 522 (Tex.Crim.App.19¢).                                                                                                                        0~~
                  .. ----lL..-   ---.-£.   -c   -----•-t4~.A7......_1                                                                                                                                       v
611.312ll15                                                                                           GREEN v. STATE I Firol.aw
,·
              Appellant's notice of appeal, however, is timely regarding the final judgment entered on November 2, 1998.
              But, because appellant entered into a plea bargain, he must meet the special notice requirements of rule 25.2(b)
              (3). tex. R.App. P. 25.2(b)(3).         Appellant does not appeal a jurisdictional issue, nor has the trial court granted
              hint pennission to appeal.         See id 25.2(b)(3)(A), (C).       Thus, in order to appeal his conviction, appellant's
              notice must truthfully state that the substa.D.ce of his appeal was raised by written motion and ruled on before
              trial.     Appellant's notice does not, and in filet can not, meet this requirement.

                   We recognize that appellant's notice of appeal states that the substance of the appeal was raised by written
              motion and ruled on before trial.         For this to be true, however, the pretrial habeas corpus application must be a
              "written motion" as contemplated in rule 25.2(b)(3).             Our review of applicable law re\"eals that it is not.

                   A pretrial motion is to be filed at a pretrial hearing conducred pmsuant to article 28.01 of the code of criminal
              procedure.       tex.Code Crim. Proc. Ann. art. 28.01 (Vernon 1989).            At such a hearing, the defendant may file
              any motions or pleadings that are by law permitted to be filed, including a motion In declare a statute
              unconstibrtional. See id art. 27.02; see, e.g., Williams, 937 S. W.zd at 491. The purpose of the pretrial
              hearing is to enable the judge In dispose of certain mattecs prior to trial and thus avoid delays during the trial.
              See-Johnson v. State, 803 S. W.2d272, 284 (Tex.Crim.App.1990), cert. denied, 501 U.S. 1259, 111 S. Ct. 2914,
              115 L.Ed.zd 1078 (1991)- Rulings on pretrial motions are interlocutory and not subject to immediate appeal.
              See Scott, 253 S.W.2dat275·

                A habeas corpus action is separate from the proceeding out of which it arises and its purpose is vastly
              different. Habeas corpus is by definition an extraordinary writ in which the restraint of one's b"berty is
              challenged as illegal. See Tex. Code Crim- Proc. Ann. art. 11.01 (Vernon 1977); Saucedov. State, 795 S. W.zd
              8. 9 (Tex.App--Houston [14th D!st.] 1990, no pet.). As oneofoursistercourts has noted:

              Habeas corpus proceedings are separate and distinct proceedings independent of the cause institnted by the
              presentation of an indictment or other forms of the State's pleadings. Such habeas corpus proceedings should
              be docketed separately from the substanti\"e cause and gi\'en a different cause number. An appeal from an
              order denying relief is not an interlocutory appeal from the substantive cause arising out of an indiclnlent,
              felony information, or complaint and information.

              Ex parte Shumake, 953 S.W.2d 842, 846 n- 8 (Tex-App.-Austin 1997, no pet.)_ Additionally, the purpose of a
              pretrial habeas corpus application is not to fucilitate trial, but to stnp trial and secure immediate release from
              confinement.

                   Because of the inlportant differences noted, we conclude that a pretrial application for writ of habeas corpus
              is not the same as a matter "raised by written motion and ruled on before trial" for the purpose of rule 25.2(b)
              (3)- Here appellant opted tn file a pretrial application for habeas relief_ He did not immediately appeal the
              order denying hint relief_ Appellant then pleaded nolo contendere without filing any pretrial motions. Thus,
              while appellant's notice of appeal textually reflects compliance with rule 25.2(b)(3)(B), the statement is
              inaccurate because there are no pretrial motions in this case. Appellant therefore fuils tn meet the special
              notice requirement of rule 25.2(b)(3)(B) and, as a result, fuils In in"uke this court's juriSdiction over the
              judgment and sentence in this case See Long v. State, 980 S.W.zd 878, 878 {Tex.App.-Fort Worth 1998, no
              pet.).

              Conclusion

              Because any purported appeal from the order denying habeas relief is untimely and because appellant otherwise
              fuils to invoke our appellate jurisdiction, we dismiss this appeal for want ofjurisdiction.

              FOOTNOTES

              1.       If there is a motion for new trial, appeal must be pertected within 90 days.

              SAM J. DAY, Justice-




                       RESEARCH THE LAW                    Cases & Codes! Opinion Summaries I Sample Business Contracts I Research An Attorney or Law Fillll
                       MANAGE YOUR PRACTICE                Law Technology 1 Law Practice Management I Law Firm Marketing Services 1 Corporate Counsel Center
                       MANAGE YOUR CAREER                  Legal Career .Job Search I Online CLE I Law Student Resources
                       NEWS AND COMMENTARY                 Legal News Headlines I Law Commentary I Featured Documents 1 Newsletters I Slogs I RSS Feeds

                       GET LEGAL FORMS                     Legal Forms for Your Practice

                       ABOUT US                            Company History I Media Relations! Contact Us I Privacy! Advertising i Jobs
                       FIND USON
                                                          IJC
                       Copyright ·.0 2015 Findlaw. a Thomson Reuters bustness. AJI rignts reserved.




htiD://caselaw.firdaw .com/lx-court-of-aooeals/1079647 .hbnl                                                                                                   'll:
     ~
                                                                               ' •/f.....


                                                                           c7g'(,,\~i:'f,F ~~!<
r_
~I   :1




                                                                            7TH JUDICIAL COURT



                    APPLICATION for EXTRAORDINARY WRIT of HABEAS CORPUS in HEINTZ



          IN THE S.l:'..V ~.NTH DISTRICT CRIMINAL COURI', SMITH Comm 'l'.EUS


          To the Honorable Kerry L. RUSSEI.r., judge of said court


          Applicant, defendant, Nicholas G. Heintz, in Cause No. UNINDITCED, respect:f.'ul:cy-
          moves the court .for leave to file a writ o.f habeas corpus and to grant that writ.


          Applicant .further respectf.uJ,.ly   lllQV~s   the _court for expedited           he~    and
           expedited consideration o.f this writ.


          In support, Applicant would show:


                                              STATEMENT OF CASE


          1 • Applicant Heintz was l.mlawfully arrested on 2 October         2014           and con.fined in
             the Smith County jail by Larry R. Snri:th, Sherif.f of Smith County, Texas.
             See. EK. A, ARREST WARRANT dated 2 October 2014.


          2. Heintz is charged m:tb. the felony offense, Cause No. UNINDICTED, of Failure
             to Register as a Sex Offender, "because of a reportable conviction out of
              .            I
             the State of ·utah. 11 Ex:. A.
                                                                                                  -.....~ ______ ... ---
3. Heintz was held with bail set at $Soo,ooo.oo.                       See. EK. B, Jail Record Detail
     dated 2 October 2014.


h.    On 14 October 2014 Heintz "i-Ias compelled to register as a sex offender by
     Detective James Riggle and Deputy Jerilynn Scott of the Srn:i:th County
     Sheriff'' s Office. See. Ex.        c,   Pre-Release Notification Form dated
     14 October 2014.


5. Heintz was brought before this court on 17 October 2014 where bail ivas
     ordered reduced to $100,000.00 -vri.th conditions. See. Ex. D, court Order
     and Special Conditions of Bond dated 17 October 2014.


6. On 18 October 2014 bond was posted and Heintz was released. See. Ex. E,
     contractual agreement/rules and conditions of bond dated 18 October 2014.


7 • Heintz appeared before this court on 1 0 November 2014 where it was ordered
     Special Conditions of Bond be modified to allow Heintz contact with his
     ndnor s_on a,p.d_ allow   _oltt-:_Q:f-:~tCl.t~,_ ~:mploymeilt_-_~_l,_C!ted   "t!"Cl_"?.:el!_ ~!-   ~.   F.,
     court Order dated 10 November 2014.


8. Heintz appeared before this court on 30 January 201 S for "Roll Call", and
     where it was ordered: 1) conditions of bond be modified to allow Heintz
     "contact with his child only"; and, 2) that Heintz report monthly to
     Pre:...Trial Release Officer and submit to randum drug testing. See. Ex:. G,
     court Order dated 30 January 201 5.


9.   On 12 February 2015 Heintz wrote defense attorney Huggler, and requested
     he file appropriate pleading with the court to have case against Heintz
     dismissed. See. Ex. H, handwritten letter to Huggler dated 12 February 2015.




                                                         2
.,




     1o. Heintz informed Huggler of medical condition which inhibits Heintz from
          maintaining full-time employment. EK. H.


     11 • On 2 Mu-ch 2015 Roger N. Fowler, MD finds Heintz permanentzy disabled.
          See. Ex. I, ~dical Release/Physician's statement dated 2 Mu-ch 2015.


     12. On 16 M:!.rch 2015 Heintz delivered copy of Dr. Fmvler's 2 &.rch 2015
          Medical Release/Physician's Statement to Huggler's office.




     1.   The power of the court to set bail may not be used as an "instrument of
          oppression."        TEX. CODE GRIM. PROC. art. 17 .15.     Considering the innocuous,
          noi!o"ID.olent,.victimless nature of offense charged; that HeL."'ltz vras gain.fully
          employed; and, that prior to his arrest Heintz resided ;;-lithin Srrith County
          for a yea:r and a half (1 1/2) w.i.thout incident, bail, even at the reduced
          rate, is unconstitutionally excessive.


     2.   As set forth in the S:i.x'""vh Amendment to the U•.   s.   Constitution, Heintz is
          entit led to effective assistance of counsel during all stages of the
          proceedings against him.


     3.   That Heintz    11   intentionally and knowingly failed to register as a sex offender"
          (Ex. A), as charged, is groundless.         See. Ex. J, handwritten letter of Heintz
          to Vincent Castilleja, TXDPS, dated 6 July 2012.

     4.   "   As a result of his term of supervision end:i.ng on 1 0-1h/81, this individual
          would not be required to register in Texas. " See. Ex. K, email response
          of Eddie Contreras, TXDPS Sex Offender Registration Bureau, Training
          Specialist lit dated 1 November 2012.




                                                     3
                                                                                                       I

 5.         Contention of Smith County Sheriff 1 s Office that Heintz neglected to inform
            Texas registration authority of utah conviction named in Arrest Warrant
            (EK. A) is 1ri.thout merit.            See. EK. L, email correspondence of Heintz to
            Bexar County Registrar, Sandra Hernandez dated 14 November 2012.


6.        Utah      11   EXPIRATION OF PRISON SENTENCE FOR HIS 1983 COl'WICTION C01JRT CASE
          # 831916801             ON 11/23/1999 with a ten year registration requirement to
          11/23/2009.        11    See. Ex:. I-I, Statement of Susan Brown, Case Y.anager, Uta.1-J.
          Sex Offender Registration Program dated 1 July 2010.


     7.      Per Texas Code of Crim:i.P...al Procedure, Art. 62.0)2(b)             11    The duty to
             register for an extrajurisdictional registrant expires on the date the
            person 1 s duty to register v.rould expire under the laws of the other state. 11


     8.      11   One accused of a cr:i..t'1Je is entitled to have his guilt or innocence
             determined solely on the basis of the evidence introduced at trial.n
             Taylor v. Kentucky, 436 U.S. 478, 93 S. Ct. 1930,                56 L.      Ed 2d 468, 1978.
             To require Heintz to register without Indictment, 1-Jithout a trial and
                                                                          -
            without a conviction is a direct violation of this Constitutional
             Safeg;uard.


     9.      A Constitutional Violation egregiously aggravated blf                 Sr.~th    County having
             no legal authority to have arrested Heintz for the offense charged in that
             alleged registration obligation statutorily expired.                       Utah Code Annotated,
             77-27-21.5.


     1 o.         Over seven (7) months have now elapsed in unlawful confinement and restraint
                  of Heintz awaiting lawfully unobtainable           L~dictment.




                                                             4
                                           RELIEF REQUESTED


WHEREFORE, applicant Heintz respectfully requests that the Court grant this
application for extraordinar,r writ of habeas corpus and upon conclusion
thereof dismiss the ·Hrong.ful charge against Heintz and release him from
further unlawful restraint.              In the event a hearing in the matter is deemed
necess~J      applicant additionally requests that the Court appoLDt him an
 attorney because applicant is indigent and no longer able to afford private
cm.msel.


 DATED this_ _ day of      :Yay       201 5.

                                                                  Applicant


Nicholas G. Heintz, Applicant
Without Assist~~ce of Counsel
22544 Hickory Lane
Mineola, Texas 75773
 (903) 638-4383

                                               AFFIDAVIT

I, Nicholas G. Heintz, being first duly sv-rorn, depose and state as follows:
 11   I have read the foregoing application for extraordinary writ of habeas corpus
      and svrear that the allegations of fact contained therein are true and correct,
      according to my belief.     n



DATED:      May 6, 2015.



SUBSCRIBED AND SWOIDT TO before me this_.__ day of Ivb.y, 201 5, by
Nicholas G. Heintz.




                                                   5
                                  CERTIFICATE OF SERVICE


On   6   Yay   201 S the undersigned hand-delivered a true and exact copy of the
foregoing Application for ExtraordinarJ writ        of Habeas Corpus in Heintz to
Mr-. D. i\'Ia.tt Bingham, Smith County District Attorney, 100 North Broad1vay Ave.,
4th Floor, Smith County Courthouse, ~ler, Texas         7S702.
THE STATE OF TEXAS                      )(                       CASE# 2014-23432



COUNTY OF SMITH                        )(                 ARREST WARRANT
AFFIDAVIT


BEFORE ME THE UNDERSIGNED AUTHORITY ON THIS DAY PERSONALLY APPEARED THE
UNDERSIGNED AFFIANT WHO AFTER BEING DULY SWORN UPON OATH DEPOSES AND
SAYS: MY NAME IS JERI LYNN SCOTT, AND I HAVE GOOD REASON TO BELIEVE THAT ON
OR ABOUT THE 1ST DAY OF OCTOBER2014, HEINTZ, NlCHOLASGEORGE, W/M, 12-5-1953,
A.K.A. BANNER NICHOLAS VAUGHN AKA 12-05-55, DID THEN AND THERE COMMIT THE
OFFENSE OF FAILURE TO REGISTER AS A SEX OFFENDER, A THIRD DEGREE FELONY, 62.l02
(b) (I) CCP, IN THAT HE DID THEN AND THERE:

WHILE BEING A PERSON REQUIRED TO REGISTER WITH THE LOCAL LAW ENFORCEMENT
AUTHORITY IN SMITH COUNTY WHERE THE DEFENDANT RESIDED OR INTENDED TO
RESIDE FOR MORE THAN SEVEN DAYS, TO WIT: SMITH COUNTY, BECAUSE OF A
REPORTABLE CONVICTION OUT OF THE STATE OF UTAH FOR THE OFFENSE OF SEXUAL
ABUSE OF A CHILD 2N° DEGREE CAUSE NUMBER 831680, COUNTY OF SALT LAKE UTAH,
WHICH CONTAINS ELEMENTS THAT ARE SUBSTANTIALLY SIMILAR TO THE ELEMENTS OF
INDECENCY WITH A CHILD SEXUAL CONTACT UNDER THE LAWS OF THIS STATE,
INTENTIONALLY OR KNOWINGLY FAILED TO REGISTER.

MY BELIEFS ARE BASED ON THE FOLLOWING FACTS AND INFORMATION:


10-2-14, AFFIANT RECEIVED INFORMATION FROM PRECINCT #4 CONSTABLES OFFICE,
DEPUTY SHANE SCOTT REQUESTING AFFIANT TO CHECK NICHOLAS GEORGE HEINTZ,
W/M; 12-5:.53, "f() SEE IF HE WAS A RE                                                                                   2


UPON SEARCHING NICHOLAS GEORGE HEINTZ, AFFIANT LOCATED A TEXAS DRJVER
LICENSE, # 37812274, WITH AN ADDRESS OF 22544 HrCKORY LANE MINEOLA, TEXAS 75773,
CLASS A, EXPIRING 12-5-2018.

AS A SEX OFFENDER IN THE STATE OF TEXAS, NICHOLAS GEORGE HEiNTZ, A.K.A.
NICHOLAS VAUGHN BANNER IS REQUIRED TO ANNUALLY RENEW EITHER A TEXAS
DRIVER LICENSE OR TEXAS IDENTIFICATION CERTIFICATE.

AFFIANT ALSO LEARNED THAT NICHOLAS GEORGE HEINTZ, A.K.A NICHOLAS VAUGHN
BANNER WAS SERVED AN EVICTION NOTICE BY PRECINCT #4 CONSTABLES OFFICE ON
10-1-14, AT CAREER TRUCKING SCHOOL LOCATED AT 6986 CR 384 TYLER, TEXAS 75708. HE
IS CURRENTLY RESIDING AT THE CORNER OF LAMONT DRlVE AND CR 384 IN A TRAVEL
TRAILER ON THIS PROPERTY.

AS A REGISTERED SEX OFFENDER NICHOLAS GEORGE HEINTZ, A.K.A NICHOLAS VAUGHN
BANNER IS REQUIRED TO VERIFY WlTH LOCAL LAW ENFORCEMENT WREN BEGINNING
OR LEAVING EMPLOYMENT WITHIN 7 DAYS WHICH HE HAS NOT.

NICHOLAS GEORGE HEINTZ, A.K.A. NICHOLAS VAUGHN BANNER OlD INTENTIONALLY
AND KNOWINGLY FAILED TO REGISTER AS A SEX OFFENDER IN THE STATE OF TEXAS,
SMITH COUNTY. THIS OFFENSE WAS COMMITTED AGAINST THE PEACE AND DIGNITY OF
THE STATE OF TEXAS.


WHEREFORE I REQUEST THAT AN ARREST WARRANT BE ISSUED FOR THE SUSPECT
HERINBEFORE DESIGNATED ACCORDING TO THE LAWS OF THE STATE

WITNESS MY SIGNATURE THIS   THE~-ldiJer                    2j)l4.   •   .


                                    ~nfu4T
SUBSCRIBED AND   ~WORN   TO BEFO E M\      HE ;~Lv. ./!:k!trt.IIJ'L         2014
EX:HIBIT   11 B II
Jail Record Detail                                                                                ~   -o- - -- -




                         Smith County, Texas
                         Jail ID 318879
                         US MARSHALL'S SERVICE
                         Confined 10/02/201411:44pm

                         Defendant Heintz, Nicholas George
                                        Unk
                                        Tyler, Tx 75705
                                        White Male 5' 11" 170
                                        12/05/1953
                                        Hair Blond or Strawberry
                                        Eyes Blue
                                       ·so# 167319
                         Cause         Charge               Disposition Bond                  Fine
                                       Issuing
                                       Authority
                         JS-10-2-      FAIL TO       10/02/2014- $500000.00                  $0.00
                         14FW-2        COMPLY WITH   Held        SURETY
                                       SEX OFF REG               BOND
                                       LIFE/ANNUALLY
                                       007




                        Copyright©. 2000 The Software Group. All rights reserved.




                                                                                    ..'   '~~··   . ...._,..
http://judicial.smith-county.com/JudicialSearch/Scripts/UVlink.dll/smith_2/WEBSERV/Ja...              lOiSJ,-2014
EKHIBIT "C II
                                                         PRE-RELEASE NOnFICATION FORM                                                                                                           CR-32 {Rev. 12-13}
                                                TEXAS SEX OFFENDER REGISTRAnON PROGRAM
                           ARTICLE 62.053, Code of Criminal Procedure - Release or Discharge from a Penal Institution or Release to
                             Community Supervision, Parole, Mandatory Supervision or the Law Enforcement Registering Authority
:Full Name        (last, First. Middle)
  ~il\-tl- NICHOLAS
 Date of Birth mmtddtyyyy' Sex
    12/0511953                       w
                                           6Col'le
                                                 ~~ce          I Hgt
                                                                 511
                                                                                     lWgt
                                                                                          170
                                                                                                    IBLU
                                                                                                     Eyes
                                                                                                                             ~~~y
                                                                                                                                                    I
                                                                                                                                                    Social Security Number
                                                                                                                                                    XXX-XX-XXXX
  DLNumber                          s_;;;_e liD Number                  State SID Number                                     FBI Number                                     TDCJ-ID Number
 37812274                                                                                                                    560408N4
  Registering Offense (Title)                                       State• Disposition Date            mmldd/yyyy Sentence Received                                         Victim(s) Sex/Age
 IND. W/CHILO SEXUAL CONTACT                                            UT       09/04/1992                                  15YEARS                                        S F-10
  •tf not statutorily required to register, check box      D            and enter discharge date mmtddlyyyy:
  Registering Offense (Title)                                       State* Disposition Date            mmtddtyyyy Sentence Received                                         Victim(s) Sex/Age


  "If not statutorily required to register, check box      D            and enter discharge date mmlddtyyyy:

                                   PROHIBITED EMPLOYMENT, ARTICLE 62.063. Code of Criminal Procedure
                         Answer -veS" or '"No" to the following questions to determine if occupational restrictions apply.
          1. Was the conviction, adjudication, or deferred adfudlcation on or after 9/01/~"l            Yes _ _ No_L_
          2. Was the offender 17 years of age or older at the time of the offense?                      Yes _ _ No _ _
          3. Was there an affirmative finding made that the victim or intended victim was

I            13 years of age or younger at the time of the offense?
          4. Was this a Sexually Violent Offense as defined by Article 62.001, C.C.P.?
                                                                                                        Yes _ _ No ___
                                                                                                        Yes _ _ No _ _
                                                                                                        Yes _ _ No _ _
          5. Was this offense tried In a Texas court of law?

                                         If the answer is 'Yes' to the preceding five questions, complete the CR-32PE form.

   Duty to register expires: ~Ufetime                                              _ _ 10 Yrs After Discharge                       _ _ At Discharge (Court/Board Ordered)
                                         _ _ 15 Yrs After Discharge                _ _25 Yrs After Discharge                        _ _ ICC: ending registration date

  Verifica~ion requirement: ____,{_Annual (on birthday)                            _ _ Every 90 Days                                _ _ Every 30 Days

 ---·          - - ~·~1   1-..- ·                         I*   "i"'''   fnr t"'ivil ,..             ·nla<>...,.                 ~   ....      ~~.
                                                                                                                                                                 "'"'~-
                                                                                                          --      ··----··                          ----
     Address or description of the geographical location where person notified expects to reside:
                                                                                                                                           ~---
                                                                                                                                                           ~----------   ----- · · - .   - ·-   --~-   --------
    -(Fulf street aaoress, city, state, ztp code) 2526 LAMONT DR TYLER, TEXAS 75708


 C~ap)er     62, Code of Criminal Procedure. requires me to register as a sex offender. I under5t....:..IS=O=-----------------------------­
 Ag~n7y      Address/City/State/Zip:

7J..Kif I have a juvenile probation officer, community supervision and corrections departm~nt officer, or parole officer and I do not move to an intended
    , /esidence, I must report to my supervising officer not later than the 7th day after the date I was released.

1lJi_ Registration: I am required to register with the local law enforcement authority in any municipality (chief of police) where 1reside or intend to resi
            for more than seven days. If my residence is not in a municipality, I must register with the local law enforcement authority of the county (sheriff) whet
            reside or intend to reside for more than seven days. Registration must be completed not later than the 7th day after the date of arrival in the municipal
            or county. The local law enforcement authority or the centralized registration authority, as designated by a commissioner's court, in the municipality
        _., _;;ounty I reside in will be my primary registration authority. The duration of my duty to register is for the period of time indicated above.

~Periodic Verification of Registration: I must personally appear at my primary registration authority and verify my registration information annua
           f!Nery 90 days. or every 30 days, as indicated above.                                ·

ny         Additional Information as required by the Department: I am required to report to my primary registration authority any additional informal
           required by the Texas Department of Public Safety including, but not limited to. blood type. nearest relative's name and address. and the indentifi
           tion of any vehicle to which I have access.               _                                                              ·

7}~hange of Address: Not iater than the 7th day before I move to a new residence in this state or another state. 1 must report in person to my prirr
           registration authority and to any ·:;ammunity supervision and corrections department officer, juvenile probation officer. or paroje officer supervi~
       me and inform that authorlt'f and officer of my intended move. If my new residence is located in this state. not later than the 7th day after chang-
       ing address, I must report in person and register with the !veal law enforcement authority in the municipality or county where my new residence is
       located. If my new residence is located in another state, not later ihan the 10th day after the date I arrive in the other state, I must register with the
       law enforcement agency that is identified by the Texas Department of Public Safety as the agency designated by ttlat state to receive registration
       information. If 1do not move to an intende,d residence, not later than the 7th day after my anticipated move date, l shall ;epo.-·t to riTf prir..a.~; registra-
        tion authority and to :my super1ising. officer supervising me.

 ~Lack of Address: If I lack a physical addreils assigned by ~ governmental entity, I must provide to the local law. enforcement authority a detailed
       description.otthe geographicall~Qf! ~ ~ resi~_oc intend to reside for more than 7 days.! must report in person to the local taw enforcement
       authority not less than once in ~h 30 day period to confirm· my location until a physical address can be provided.       ·· ·· · ·

1~exas DU\D Requirement: Not later than the 30th day after the date 1 am released from a penal institution/placed on community supervision or
       iuvenile probation, I shall present t:hjs notice to the appropriate Texas Department of Public Safety, Driver License Office, and aooly for the issuance of
       as agglicab1e an annual!y renewabie Texas driver license or per~nal identifieation certificate. Failure to apply for an annually renewable driver license
       or personal identification certificate wiB result in the r8'10Cation of any existing license or certificate issued by the Texas Department of Public Safety.
        1shall maintain an annually renewable driver license or personal identification certificate for as long as I am required to register.
}   7~tatus Changes: Not tater than the 7th day after the date of the·change,! shall report to-my primary registration authority any ehaflge in the follow-
        ing: my name (includes a request for name change and a denial of a request), my physical health (includes hospitalization), job status (includes be-
       _ginning. and leavinQ..~I11QlQY!I1E!nt ~93i:I.!JI'l9!f}9 "!i~rj( l_~on!i),_ ':iucation
           in this state, I must notify the authority for campus security for the institution and my primary registration authority of that fact not later than the 7th day
           after the date I begin to wo£1( or attend school at the inStitution. If I stop wofl(ing or attending school at an institution of higher education. I must report
           that fact to the authority for campus security and my primary registration authority not later than the 7th day after the day I stop wor\(ing or attending
           school at the institution. If the institution of higher education does not have an authority for campus security, I must provide the required notice to the
           local law enforcement authority of the municipality or county in which the institution is located. If the institution of higher education is located in an-
            other state, I must notify any authority for campus security for that institution not later than the 10th day after the date I begin to work or attend school.

n?f'Workers and Students: If I reside outside of this state and intend to work or attend school in this state, not later than the 7th day after the date I
           begin to work or attend school, I must register and verify registration with the local law enforcement authority in the municipality or county in which
           1work or attend school. If I reside iri this state and work or attend school in another state, I must register with tfte law enton::ement agency that is

_-· .,.y   identified by the Texas Department of Public Safety as the agency designated by that state to receive registration information not later than the 10th
               after the date I begin to work oc attend school.
-':];lCVisiting Locations: If on at least 3 occasions during any month 1spend more than 48 consecutive hours in a municipality or county other than the
           municipality or county I am registered in, I must report that fact to the local law enforcement authority of the municipality or county ! am visiting. This
           notice must be provided before the last day of the month the visits occur.                                              .

 ~ostcard Notification Costs: if i am assigned a Hi~ risk level or am civilly committed as a sexually violent offender. I shall reimburse the Texas
           0  t • I n11'tt .,t Pt tf 6 tfjlf II
            adjudication of delinquent conduct).
                                                '         .   n"·
                                                                    ~ thm 900.   !l' 11i•fhg !l'f t   1
                                                                                                          ,..Ph 'D
                                                                                                             ·
                                                                                                                          I")   :1:   .,, =f ru':"h   =• !fl;t a;:pl"         Mill 'D   al!l



~ocal Law Enforcement Authority PoHcleS: Air registrations, verifications, and notifications must be pro~ided in person within the time periods -- ·- ·
            indicated above. If I appear within a time period indicated above and the local law enforcement authority instructs me that thetr policy requiras me
            to appear at a later date, I will appear on that later date to register, verify, or to provide a notification, as applicable.
 7JJt(r,NA Specimen: A person required to register under this chapter shall comply with a request for a DNA specimen made by a taw enforcement
      Jgency ur.der Section 411.1473, Government Code.

 1"JN Criminal Penalties: !\.'i'f failure to comply with any requirement imposed upon me by Chapter 62, Code of Criminal Procedure. is a felony offense-
            Further, if I am on parole, community supervision, or juvenile probation. my failure to comply with any requirement imposed upon me by Chapter 62.
            Code of Criminal Procedure may result in the revocation of my parole, community supervision, or juvenile probation.




                                                                                                                                                R
                                                                                                                                                T
                                                                                                          10/14/2014                                                    .
                                                                                                          Date                                  T                           -;.~



                                                                                                                                                                            --:'}::_
                                                                                                                                                H
    SID#    -.,-,-=c;;;;:-""'"~=-::-:::-::-::-:=:-c-   _ _ Offender Refused   to Sign _._Offender Unable to Sign                                U                 ~':~.f.·-~.;,;;· .
·- ,~~:;,-~:t·,·n~~~:!:-i;~2nb~ ~:a:~~~~S~t~~;~~~i~~~~;~i~~~~-ch-;~r                                       62:-c:c:P...   -----·-·--~·-··~· -~:: ~ ~-·...-.... _ _ _ _ _ _·_ _ __.

    ~
       \    '
                                                                                                           10/14/2014
                                                                                                          Date of notification

     SMITH COUNTY SHERIFF' S OFFICE                                                                       (903) 590-2680
    Nar'le •.Jf noti~;ing agency                                                                          Agency telephone number

                                     ?lease keep a copy "f this form for your records. Please provide r9gistrant with a copy of this form.
                Forward a copy to the intended primary registration authority. Fax completed form to DPS, Sex Offender Compliance Unit, at .512/424-5434
                   Mailofiqinai to· S~x Offender: Ragistration.Prognm, Texas. Department of Public Safety- MSC 0230, Po SOX "143, ot.ustin, TX 78765-4143
EKJ!IBIT liD II
                                                                             OCT 17 ·z. i
                          CAUSE NO:
                                         14-"'Mb-f\                  . . ~-
 STATE OF TEXAS                            1         IN THE 7'" JUDICIAL DISTRICT
                                           I
VI.                                        I                               COURTOF
                                           I
 NICHOLAS HEINTZ                           I                 SMITH COUNTY. TEXAS

                                    ORDER
                          WRIT OF HABEAS CORPUS FOR
                               MOTION TO RIDYCE BOND

      on   lhl• J:l!:.Y   a1    (!)G+Jnc                , 2014, came on to be heard the

Writ of Habeaa Corpua for Motion for Bond Reduction for the above entitled and numbered

causa and It appears to the Court that said motion should be(§"""RANT§II!Pfi!B.•          H~- J
                                                                             Dll'r'nr~rw~
      IT li.iFO"'-ORDERED lhat lhe Dalendenl'a bell be aatat 'l":'enly Fi,..
            ~~--/
Thouaand            ) Oollara for the Fall to Comply with Sax Ofhlnder Ragiatratlon

Llfi/Annuany otrenae. ~     v1 ~~(fitr.7
      --
      R II tiiEAIF8RE 8R81RI8 ttllat U'la ;a.. A'Itanra hau be tet et S
aunars tar ml Fill to camPlY With SD Oifindir kiQiaa lttUt' l:lf:tiJeAAua"v C?ffcna•, •
                                                                                            •
                                                             CAUSE NO. UNINDICTED

THE STATE OF TEXAS                                                          §

vs.                                                                         §

NICHOLAS HEINTZ                                §
Offense: FAIL TO COMPLY WITH SEX OFFENDER REGISTRATION
Bond Set: $100,000.00 with Conditions

                                                      SPECIAL CONDITIONS OF BOND

         The Court ORDERS that any bond posted by the Defendant in this cause shall also include the requirement that the Defendan1agree to
comply fully with these terms and conditions of bond:

1.         Have no contact with minor children unless at least two other adults are present.

2.         Do not go on the premises of or patronize sexually oriented establishments. Do not purchase, own, or possess pornographic materials.

3.         Do not reside in a household where any minor children live without written permission of the Court.

4.        Do not supervise or participate in any program that includes as participants or recipients persons who are 17 years of age or younger and
that regularly provide athletic, civic, or cultural activities. Do not reside, go in, on, or within 500 feet of a premises where children commonly gather,
including a school, day-care facility, playground, public or private youth center, public swimming pool, Olideo arcade facility, unless permission is
obtained from the Supervision Officer or Court.

5.         Do not accept or maintain employment which will bring you into direct contact with minor children without written approval by the Court.

6.         The Defendant is ORDERED not to use, possess or consume any alcoholic beverage, illegal drug or narcotic as a condition of this bond.

7.         The Defendant is ORDERED not to possess at any time or place a firearm, explosive device or ammunition.

8.         The Defendant is ORDERED as a condition of bond to obey the law.

9.         The Defendant is ORDERED as a condition of bond to remain in the United States of America.

10.        If the Defendant violates any of the provisions of these conditions of bail/bond the Court may order ex-parte that this bond be revoked and
           order the Defendant arrested and a new bond be setby the Court.

11.      The Defendant is ORDERED to immediately report the Adult Probation Department, Pre-Trial Release Officer locatedat 217 East Line
Street, Tyler, Texas 75702 upon release from the Smith County Jail and remain there until he/she receives his/her supervision instructions in thi~
matter.

12.       The Defendant shall submit to testing on a weekly basis for the presence of a controlled substance in the Defendant's body. The Defendan
is ordered to report to the Smith County Community Adult Probation Department located at the Smith County Office Building in Tyler, Texa:
immediate/yand submit to a test on a weekly basis for the presence of a controlled substance in the Defendant's body. lfthe Defendant fails to repor
and/or submit to such testing for controlled substance or the test indicates the presence of a controlled substance in the Defendant's body, the Cour
may order ex-parte that this bond be revoked and order the Defendant arrested and a new bond set by the Court. The Court orders that the cost o
such testing be paid by the Defendant prior to testing.

13.     The Defendant is ORDERED as a condition of the bond that · e Defend a shal          ~-ithin 3 days report. to~ mith County Sheriff
Department to provide one or more specimens for the purpose of ere ng a DNA r~ord.                                      b7
                                                                                                                      ~



           SIGNEfiiiiGINAi"'                         of Octobec,
                                                                   201

                                                                         HONO~             RRY L     USSELL    I                                   .
                                                                         Judge, . 'Judicial District Court of Smith County, Texas
                                                                                ,I                   .
I, THE ABOVE NAMED DEFENDANT. UPON POSTING OF THE ABOVE    T UT BOND AMOUNT, NOW HEREBY ACKNOWLEDGE THAT I HA\1
RECEIVED A TRUE AND CORRECT COPY OF THE ABOVE AND FOREG~Iti.G CONDITIONS OF SAID NO. .AVE READ SAME, I UNDERSTAI'
THESE       TIONS, I READ AND UNDERSTAND THE ENGLISH LANGU~E,AND I EXPRE SLY AG        DE STRICTLY BY THOSE TERIV
ANDQOND                NO.
       I

                                   - ·7'-

                                                                         Current Address with Zip Code                         ~~
                                                                         Phone Number (      fp/,3          )_~:!..-3_f5_-_i.f,._,~_,_o_ _ _ __
EXHIBIT 11E 11
                                                                                                                       or
+
    o~ Bail Bond - NICHOLAS HEINTZ

     ~
    Surety Bail Bond #414845                           Warrant:   JS-10-2-14F                        7th District Court
    Bond Company:Bad Boy Bail Bonds                    Cause No.:                       Date:        01/30/2015
    Principal:   NICHOLAS HEINTZ                       JaiiiD:    318879                Time:        8:30AM
    Completed:   Oct 18 2014 7:35PM                    50#:       167319                Place:
                                                                                        Phone:
    Agreement:
             Know all men by these presents, that we, NICHOLAS HEINTZ, as principal, and the undersigned
    Bad Boy Bail Bonds as sureties, are held and firmly bound unto the STATE OF TEXAS, in the penal sum of
    $100,000.00 Dollars and, in addition thereto, we are bound for the payment of all fees and expenses that
    may be incurred by any peace officer in re-arresting the said principal in the event any of the hereinafter stated conditions of
    this bond are violated for the payment of which sum or sums well and truly to be made, we do bind ourselves, and each of us,
    heirs, executors, and administrators, jointly and severally.
            The conditions of this bond are that the defendant was ~rrested on 10/02/2014 and has been charged with
    FAIL TO COMPLY WITH SEX OFF REG LIFE/ANNUALLY, a Felony offense and to secure his/her release from custody
    is entering into this obligation binding him/her to appear before the 7th District Court the County of Smith, the State of Texas.
            Now therefore, if the said principal shall well and truly make his personal appearance
    before said court instanter as well as before any other court to which the same may be transferred and for any
    and all subsequent proceedings that may be had relative to said charge in the course of criminal actions based on said charge,
    and there remain from day to day and term to term of said courts, until discharged by due course of law, then and there to
    answer said accusation against him/her, this obligation shall become void, otherwise to remain in full force and effect.

    Taken and approved: 10/18/2014                                            By (Deputy): BLAKE E BANNER

  Surety (Owner/Agent): Bad Boy Bail Bonds (Agent, Lexington National Insurance Corporation)
  Surety Employee: Eric O'Brien Richard (Bad Boy)                    CoSurety: LORI OLMSTEAD
  Address: 1625 W. Gentry #105                                       Address: 173 VIRGINIA AVE.
  City/State/Zip: Tyler, Texas 75702                                 City/State/Zip: SEBASTOPOL, CA 21593
  Phone: 903-592-5555                                                Phone: 707-292-9613
  Submitted: Oct 18 2014 7:12PM                                      /s/ LORI OLMSTEAD
. ~t~~t,JS~ (,::9mPIE'l~E!9 at Qft 1_8 f91_4 7:;3_5_pM
                                                                              -----------------------------------------
    Principal Identification:
    SSN: XXX-XX-XXXX                  Address: 22544 HICKORY LN                    Hair: Blond
    DL#/State: 37812274/ TX           City/State/Zip: MINEOLA, TX 75773            Eyes: Blue
    DOB: 12/05/1953                   Phone: N/A                                   Height: 5'11"
    Sex: Male                                                                      Weight: 170
    Race: White                                                    '
                                                                       Bail Bond - NICHOLAS HEINTZ


                                      Warrant:   JS-10-2-14FW-2   Court:   7th District Court
Bond Company: Bad Boy Bail Bonds      Cause No.:                  Date:    01/30/2015
Principal:    NICHOLAS HEINTZ         JaiiiD:    318879           Time:    8:30AM
Completed:    Oct 18 2014 7:35PM      SO#:       167319           Place:   100 N. Broadway Rm 203, Tyler
                                                                  Phone:   903-590-1640

Instructions:
  COME BY OUR OFFICE MONDAY TO FILL OUT YOUR PAPERWORK. OUR# IS 903-592-5555.




                                              page 3 of 3                                  10/18/2014
                                    Smith County -All Rights Reserved
                                            BAD BOY BAIL BONDS

You are required to adhere to and comply with all rules and conditions set forth in this agreement
concerning the bail bond(s) to which Bad Boy Bail Bonds has posted Sure on your behalf
regarding the char!F of             ro
                              L- 11> (.I)HPl: ~ 5~ 0              EEl L\ FE           tJVfq,L on
bond(s) dated     (fl        day of         0 CrDBEl?.                    , 20 l4 .


    ••
    2.ELBIBIT "F n
                                                                          r·-.- ----"J:~r:-rr-.,..,_
                                                                          .         ~Ji ~~-·-·-
                                                                                 .......   ~.

                             CAUIE NO.:         /4 ""'dfi -A
                                                                             .· AJnv JO·.,
     ITAT! OF TIXAI                              I           IN THB 7""   J'#~;;IITRICT
                                                 I                          l~/\.
     va.                                         I                                 COURTOF -·
                                                 I
     NICHOLAS HI!INTZ                            I                 IIIlTH COUNTY, TEXAS
                                               QRDER
                            VWUTOFHABIAICORPUIPOR
                         ~DOH TO MODIFY CQIQITIONI Qf IONQ

           On    /(')       day of        "um ~ ' 2014, came on to be heard the
    Oefendanra Motion to Modify Condltlona of Bond and the Court Ia of the opinion of eald

    motion ehould   ~RANTE~~•nec.
           IT 18 THEREFORE ORDERED, ADJUDGED AND DECREED thm the Defendant
    be allowed to have contact with hll aon Jarntd Halntz.
           IT IS THEREFORE ORDERED, ADJUDGED AND DECREED th~ the Defendant

    be allowed to travel within Texaa, Loulalana. Mean••• and Oklahoma aa It pertalna to hll

    employment with career Trucking SChOol. ~) - · .j"c:f
           Signed lhll      /D ~of /YIJrJ6ttl. Hr .2014.
                                                                    1• .~.,.,ftr~               r::..
                                                                                                1,.,~ I
                                                                                                       /

                                                                                                       '1-
                                                     ·                                          rMJ·IAk
                                                                                                Syl,..)(~




I                    ··---·------   ...
EX:HIBIT   nan
                  t-rom:-:;~a...)::>':1iaJ..b'tJ..




                                                                                       FILED
                                                 CAUSE NO. UNINDICTED

THE STATE OF TEXAS
V.                                                                       DISTRICT .C.OURT IN AND FOR          •
NICHOLAS HEINTZ                                                          SMITH COUNTY, TEXAS
                  ORDER ON MOTION ELIMINATING OR AMENDING
                         SPECIAL CONDITIONS OF BOND
      On this the               Q/.:Pt:day of \Ja.nua.r,.y                  , 201i came to be heard the
Defendant's Motion to Eliminate or Amending Special Conditions of Bond.
      IT IS THEREFORE ORDERED that the following changes be made to Special
Conditions of Bond~


      SPEClALJJPJI>ITION OF BOND NO. l!
      (   '~-::!;,w Defendant to have contact with his . . . .child only. .j""o1. rrJ .
      (T'        amended Special Condition No.1 as follows=                                            lk111 fz

                 ~[('fifZ ~~~;'7/:dr:::d~ 1£/ {Jr
      (      )              all relief is denied to which the Defendant shall comply with.


      SPECIAL CONDITION OF BOND NO. 12:
      ( V'?'t:anow Defendant to submit to teoting on a MONTHLY for the presence
      of a controlled substance in the Defendant's body. The Defendant is ordered to
      report to the Smith County Community Adult Probation Department located at
      the S~i*NfA;~ Office Building in Tyler, Texas immediatelyand submit to a test
      on a ~as is for the presence of a controlled substance in the Defendant's
      body. If the Defendant fail~:; lo l'Cport and/o1· submit to such testing for controlled
      substance or the test                      indicate~   the presence of a cont.rolled substance in the
JRN-30-2015 12:19       From:9035901641




             Defendant's body, the Court may ordel' ex-parte that this bond be revoked and
             order the Defendant arrested and a new bond €-;P.t by the Court. The Court orders
             that the Cost of such testing be paid by the Defendant prior to testing_
             (      ) amended Special Condition No. 12 as follows:




             (      )       all relief is denied to which the Defendant shall comply with.
            SIGNED AND ENTERED on this the                                               . 20~
K-l.BIBIT ''H 11
 / :J_   h£ruO-rj         ;)tJ/:)


~r2t0~0~ G: M/·/}~Z­
:J:lsLf let 7J( 7S773
               1




u d-/Yle-s   t0 *v
                ~e_,, Jr:
/-J/-hr/?e.y ~r~~
F:rs:~P~.e. (3u,·/d,/;j,
I t1(J E/0;~       hryuso/J Su,/e.. ?tJS
                                 1


7j(~r1     7)(      757 {) !2
           ~e-: Presurn;.l/o/1 ~JF _r-/7//t:JC!.erJLL
               ~-:s ~-/-_.-e/~ hd-dG)~G. /-4/~h
                     .       .                          I

                    &v~e- A0, 1'/ ... ;J(p:J-L/-/.1
 -h{e_/'YJ /-e> 0{u .::5~~r,'0~-s.
                        ,.,         oF;::·ee_ ~
 ''6e._ ref ·~ r 1!-d
               i'       r::e.              dfy c;{;
                                   'e_ ~ -;4 . tJ /l 5 t:0 e_.re_

  u/J~!!e_ded. _r "d~'~-s h/d .z; !fad/}~ L!-.A~//!L ·
                                                                  I
 -#ar      £ ~/'d ~ f2&41e_/ tLir Y;{ de~rrJ h !!!f/·~h_~
            i_foM     l!-'41.;-1 k.A ·,_, /) .oF Mv                 '"!,
                                                       :;:)4-a.../:_ 'NJ
?'CJ t!. e :(.:!' / D_e./e {!__-A- ·v-v R ~f{f le/ 6h}L~ rntL.;-
(/e--' '?f'S::/r;-!-/g'i ~e);t)J;~TS ut~u/cf bu
  617>-eC/de-d "·F X £Liere_;; h~re;v.'de_ 4./e_r/h'f!.dd/}
F" m 10s~ /J ( D PS j d~r_z- ~ /JtJ /- reyu, 'red
h rff, ·shr; /ji;;J a/.L-S T h do /4. :s:- -h          P,S. ?/eMukrJL';;)/ 7A'e.d/t{ h~ z/e-/-v--,t!Jr'(L-/ed
ft> #fVj'>d~/1-/~..L eM. /Jd ~(ie.r ,(;)iJr/- L//).1_ / .s;u~.J,
                                               1

h;l(redv~ /:S ~~·~ved. ;j"eb_ tf!/Jdt,_seLf ~~ ~F/11y
/() _ce£ rJ"(' -7NO {!fl1djrekh~ /A, 5: ,/Jfi. -h 0¥70"-"~



                           7
EXHIBIT   11   I   11
Texas Health and
Human Services Commission

 SECTION I -TO BE COMPLETED BY STAFF
  Name of Patient
                                                MEDICAL RELEASEJPHYSICIAN'S STATEMENT


                                                                                   Date of Birth              Social Security No.
                                                                                                                                   li
                                                                                                                                   I
                                                                                                                                   l!J
                                                                                                                                            i!J.
                                                                                                                                                .
                                                                                                                                                 .




      !Nicholas G Heintz
                                                                              I    112/05/1953
                                                                                                     I      ODi
!The individual may not lift/carry objects more than___ lbs. for more than_j)ours per day.
l Individuals with employment limitations may still be assigned to complete community work in an office environment
I with little physical strain or demand (answering phones, filing while seated, etc.) Others may be assigned to
~mplete employment-related activities in a classroom setting. In your opinion, can this individual participate in
1 activities of this nature?                                      ·

                   DYes      QNo
\1,,1
            Any other remarks, recommendations or restrictions? - - - - - - - - - - - - - - - - - - - -


1
        PART C -DIAGNOSIS                                                                                                                   I
   ~~----------------~----------~~~
  1
            !Prima'"¥ disabling diagnosis   I   _     -A-       _J    "'                  1
                                                                                              Secondary ~isabf!hg diagno:is               II
                   lJ~~                     ~ ~                                           .1 ~~ft6-.----                                  II
   11



  I         !
                ComWlents:    frkz
                              1
                                      ~ ~ ~~                                                                                              Ii

   1\Namji');fPhysician(ple se          \11"' or print)   I   Physicians License   No.I                                        }         +Il
     1, 1\obvl--
            I                     .~1 6 (OOCj                                         I   I                                   3 2/;J
                                                                                                                               Date       1

    :l !Office Address (Street or P.O. Box. City, State. ZIP)                         I                                                   I


            I
                                                                                                     Telephone No. (Include Area Code)    I
                  ~ )..                         AUTHORIZATION TO RELEASE MEDICAL INFORMATION
                         AUTORIZACION PARA DIVULGAR INFORMACION MEDICA

_Case Number I Num. de Caso: ll-1_02_0_2_5_8_3_6_2_ _ _ _ _ _ ____;
SECTION Ill- TO BE COMPLETED BY CLIENT/SECCION Ill, EL CLIENTE DEBE LLENAR ESTA SECCION


P~~~s~me~ombred~~~~e:jtN~~~h~o~~~s~G~H~e~~=~~--------------------~
HHSC is requesting verification of the medical condition that prevents you from participating in the employment
services program. When you sign this authorization, you are giving HHSC permission to contact your doctors,
medical facilities, or other health care providers to request copies of your health information as indic~ed below.
You do not have to sign this form to be eligible for TANF, Food Stamps, or Medicaid. However, you must sign this
form if you want to be eligible for an exemption from the employment services program.
HHSC necesita vertficacion sabre el padecimiento medico que le impide participar en el programa de sevicios de empleo.
Cuando firme esta autorizacion, le dara permiso a Ia HHSC para comunicarse con su doctor, centros medicos u otros
proveedores de atencion medica para pedir capias de su informacion medica como se indica mas adelante. No necesita
firmar esta forma para llenar los requisitos para TANF, estampillas para comida o Medicaid. Sin embargo, es necesario
que firme esta forma si desea llenar los requisitos para uno exencion del programa de servicios de empleo.

I authorize/Yo autorizo a     ·Roae.r Jt./ ;:iu.J/er, /Y}{)
                                 V                Doctor, Medical Facilities, or other Health Care Providers
                                                  Doctor, centro medico u otro proveedor de atencion medica
To complete Form H1836-A, Medical Release/Physician's Statement, and release the information to HHSC and the
Texas Workforce Commission for purposes of verifying the medical condition th~ prevents me from participating
fully in the employment services program.
Para llenar Ia Forma H1836-A, Medical Release/Physician's Statement, y poner Ia informacion a disposicion de Ia HHSC
y de Ia Comisi6n Laboral de Texas para verificar el padecimiento medico que me impide participar completamente en el
programa de servicios de empleo.
This authorization expires on I Esta a o · aci       se vence el:

    f'\~                        _'7       f                                                J~Ni .J.CJIC
            Client or Personal Representa e's Sign ure I                                            Date/
            Firma del Cliente o del Representate personal                                           Fecha
If you are signing fer t-he Glient; please describe your authority to act for the client:
Si usted va a firmar por el cliente, por favor, describa Ia autoridad que tiene para actuar en nombre de el:




                 Witness IT estigo                                                          Date/Fecha


                 Witness !Testigo                                                           Oate/Fecha
                                                                    Notice to Client
Notice to Client
                                                                    El HHSC, como destinataria de esta informacion, protegera
HHSC, as receiver of this information, will protect
                                                                    su informacion medica personal conforme a las
your personal health inform~ion in accordance with
federal and state privacy regulations. tf you authorize             regulaciones estatales y federates del derecho a Ia vida
release of your health information to other parties it              privada. Si autoriza Ia divulgacion de su informacion medica
may no longer be protected by privacy regulations.                  a terceros, es posible que ya no tenga Ia protecci6n de las
You can withdraw permission you have given your                     regulaciones del derecho a Ia vida privada.
doctor or health care provider to use or disclose                   Usted puede retirar el permiso que le haya dado a su
health information that identifies you, unless they                 doctor o al proveedor de atenci6n medica para usar o
have already taken action based on your permission.                 divulgar informacion medica que lo identifique a usted, a
You must withdraw your permission in writing.                       menos que este ya haya actuado de acuerdo con su
                                                                    permiso. Tiene que retirar su permiso por escrito.

Form 1836-A
Page 3/08-2012
                   II                                                               T -1836A-0346763353
EXHIBIT   IIJII
/ 31tJ5 A/~,-/;{ J/or{c,/;c2/JjJ?~ud
r:-/cr-&J(),.~ ~'   /:jr, .z:_£1/JcL g5/3;}     RECEiVED
                                                TEXASDPS
tf U::f d-~!:J.                                  JUL 1 1 2012

 0/JC-e/;;:- Cas/;·11Ja--                         CRlME
                                              RECORDS SERVICE
/4?L:> IJ~?--~L/1/o": /~£/~ 5'"-,-Lf
/:J6S;/ {)rrrflL 8oX: L/1'13
ijus..h>~ r /Z; Subject:       FW: Heintz,Nicholas.PDF - Adobe Reader

 From:          Hernandez, Sandra (shemandez@bexar.org)

 To:            NGHEINTZ@YAHOO.COM;

 Date:          Thursday, November 1, 2012 10:12 AM




Subject: RE: Heintz,Nicholas.PDF




As a result of his term of supervision ending onl 0-14/81, this individual would not be required to
register in Texas.



Eddie Contreras
TXDPS Sex Offender Registration Bureau

Training Specialist ill
South Texas Representative




Conjidentiolity Notice: This e-nuzil message, including any attodzments, is for the sole use of the intended recipient(s) and nuzy contain confidentinl and privileged
infoTIIUltion. Any unauthorized review, use, disclosure, or distribution is prohibited. lf.vou are not the intended recipient, please contact. the sender by reply e-mail
and destroy an copies ofthe original message.




To: Contreras, Eddie
Subject: Heintz,Ni~holas.PDF - Adobe Reader




Eddie,



Good Afternoon


http://us.mg6.mail.yahoo.com/neo/launch? .rand=cgsjhao5jc7cu                                                                                              111112012
Print                                                                                                      Page 2 of2


Can you please tell if this subject is a lifetime Registration or a Post 10 yrs ... He is planning on moving to San
Antonio.

Thanks




                                                                                                             11/?/?01 ')
           11
EXliTBIT        Ll 1
.l"f. '-J • .l.l~ll.lLL- I.J'-"~l.'--      .l. U ..U.V'-1   .I.."'..&.~.L.L




   You're seeing Basic Mail because you're using an unsupported Internet browser. Upgrade your browser or get the mobile app for the full Yahoo experience.
   Don't show this again.

                                  i Hernandez                                                            ij   Search Mail                           Profile   .·~. ~   Sign Out   Home
                                  L-------------------------~

   ~
   '--------'
                 Contacts        Notepad          Calendar

   Compose
  Delete Reply       Reply All    Forward         Actions                     · . ; Apply : Back. to Search Results
   lnbox (6201)                                                                  The Hernandez Info                                   Sponsored
                                                                                 - Hard to Find Public
   Drafts {56)
                                                                                 Records.
   Sent
                                                 N. G. Heintz                                   Wednesday. Navemoer 14. 2012 1 23    .~M

   Spam (134)                  [Empty]
                                                  From:        "nicholas heintz" 
   Trash (9}                   [Empty]
                                                      To:      "shemandez@bexar.org" 

                                                                                                                       Fun Headers Printable View
   My Folders                     [Edit]


 'Sponsored
                                                 Ms. Hernandez,

                                                 Please allow me describe the chronology of my Utah conviction
                                                 record:

                                                 On December 5, 1983, under the name of Nicholas Vaughn Banner, I
   GreaterTexasHonda!)ealers
   N- 2014 Honda Accord                          was arrested by the Salt Lake County Sheriff's Dept. on charges of
   Specials                                      Sexual Abuse of a Child, Count I, and Sodomy Upon A Child, Count
                                                 II. Note: this is a contrived offense; it never actually occurred.

                                                 The case initially came to trial before a jury on Dec. 4 and 5, 1984,
                                                 where I was found guilty on both counts as charged and sentenced to
                                                 prison.

                                                 In April !986, the Utah Supreme Court unanimously reversed the
                                                 conviction and remanded the case to trial.~- State v. Barurer, Utah,
                                                 717 P.2d 1325 (1986).

                                                 The case was re-tried in June of 1986, before a jury, where I was once
                                                 more found guilty of Count I, Sexual Abuse of a Child; however,
                                                 found not guilty ofSodomy·I:Jpon ~Child, Count· II.

                                                  I expirated my term of imprisonment on November 23, 1999, and on
                                                  that date was released. Per Utah law I was required to register during
                                                  the sentence and for a period often (10) years after release. See.
                                                  Utah Code of Criminal Procedure, Sec. 77-27-21.5 (9) (a) "Except as
                                                  provided in Subsections (9) (B) and (c), a sex offender shall, for the
                                                  duration of the sentence and for ten years after termination of sentence,
                                                  register an'nually ... "

                                                  The statutory period of registration ended on November 23, 2009.

                                                  This is the reason why the Arizona Notice of Registration you pulled
                                                  up from the Internet that first day we spoke over the phone did not list
                                                  the Utah conviction, because the registration requirement for that
                                                  conviction had already been satisfied. It is a moot issue.

                                                  The same standard would also apply here in Texas. See. Texas Title
                                                  I. Code of Criminal Procedure, CHAPTER 62. Sex Offender
                                                  Registration Program, Art. 62.052 (b) "The duty to register for an
                                                  extrajurisdictional registrant expires on the day the person's duty to
                                                  register would expire under the laws of the other state.. ."

                                                  I hope the foregoing information is helpful. I'll await to hear back
                                                  from you once the authorities in Austin have had an opportunity to
                                                  review the matter.

                                                  Please know I am not what my past record makes me out to be. I did
                                                  have some issues over the death of my father when I was a boy of II
                                                  that were inappropriately manifest as a young adult. That was a long
                                                  time ago; I got through it, grew up and moved on with my life.




 https:/ /us-mg5 .mail.yahoo.com/neo/b/message?search= 1&s=Hemandez&startMid=O&sor... 10/22/2014
l   ~,   \J. flClUl.£. - '-'IO'HL -   .l U.l..lVV L •   .I.(,.LI..l




• Hernandez.PublicR                        I will be 59 next month. I want only to provide for myself and family
ecords.com                                 the best wey I know how. I am here in Texas to live and to work ---
                                           not here to commit crimes or cause any trouble at all.

                                           Thanks again for your time and kind, fair-minded understanding.

                                           Nick Heintz




     Compose                            Delete     Reply              Reply .1\11   Forward   Actions   ! Apply i   Back to Search Results




https://us-mg5 .mail. yahoo.com/neolb/message?search= 1&s=Hemandez&startMid=O&sor... 10/22/2014
EKHIBIT 11W'
..                                                                                                                                                        PAGE        10/64
     07/68/2616 16:17       5264553159                                             ELOY POLICE
        01101 2010 15:32 FAX                                           UI SOR                                                                             ~001/00$
•



                     UTAH STATE DEPARTMENT OF CORRECTIONS
                     Gary R. Herbert. Governor. State of Utah
                     Thomas Patterson, E;xecutive Director

                     UTAH      SEX OFFENDER REGISTRATION PROGRAM
                     14717 MinUteman Drive, Draper. UT 84020                                    801-495-7700


            DATE: Thursday~ 07/01/2010

            FROM FAX NUMBE(t:                      (301)495-7719

            TO: Oet. Tonya Quintana #1037

            LOCATION~

            FAX#:

            FROM: SUSAN BROWN ( 801) 495-7711
            LOCATJON: Sex Offender Registration Program
            NUMBER OF PAGES (Including this cover sheet):                                6
            RE; Nietiotas Va~hn BANNER (DOB 12lo5119Ss)

            Attached isnfrom our--sex Offender Website (www_oorrections.utah~gov) left side, Click oh
            SONAR Also a copy of our computer notes on trying to loc~te this offender.

            FYI: EXPJRATION OF PRISON SENTENCE FOR HJS 1963 CONVICTION COURT CASE#
            831916801 ON 11/2311999 with a ten year reg-istration requirement- to 11/2312009, however he
            has been NON COMPLIANT in UT since Qefure 2005. These offender was convicted sex                                                         of
            Crimes in CAin the 1970s and 1980 and in OR in 1977 tin_der.the name of Nlchoias George
            HEINTZ, dob as 12/0511953~ .rece_iv~ information from CA that the offender under the name of
            Nicholas G. HEINTZ, is required to register for UFE as a sex offender in CA

            Respectfully,
            Susan Brown
            Case Manager- Sex Offenders with last names A,                               s: or C
            susanbrown@utah-.gov ·


                              011/y for th11 uS9     addressee(s) nam~ll abcwu•. li' you· :itO t10t ihB   infendo1'-'fi!S...nQ() et1d destroy tt>v otigitl4f r~ie3im~Te




             Redacted Copy - L. McDermott 7-9-10                                                                                                        000008